EXHIBIT 10.7




CONFIDENTIAL – Redacted. Confidential Treatment of redacted portions requested
of the Securities and Exchange Commission.







STOCK PURCHASE AGREEMENT

THIS STOCK PURCHASE AGREEMENT (“Agreement”) is entered into as of the date on
which it is fully executed by all parties hereto, by and among Canandaigua
National Corporation, a New York State business corporation (“CNC”), those
individuals identified in Exhibit A attached hereto (the “GVTC Shareholders”),
and, for the limited purposes set forth herein, Genesee Valley Trust Company, a
New York State chartered trust company (“GVTC”).

WHEREAS, CNC is a bank holding company, the principal banking subsidiary of
which is The Canandaigua National Bank and Trust Company, a national banking
association (“CNBTC”);

WHEREAS, the GVTC Shareholders in the aggregate own all of the outstanding
shares of common stock, par value, $5.00 per share, of GVTC (“GVTC Common
Stock”); and

WHEREAS, CNC desires to acquire 100% of the GVTC Common Stock (the
“Acquisition”), and the Shareholders desire to sell their shares of GVTC Common
Stock to CNC, upon the terms and subject to the conditions set forth herein.

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants,
representations, and agreements herein contained, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties agree as follows:

ARTICLE I
DEFINITIONS

“338(h)(10) Election” is defined in Section 2.2(b) hereof.

[*]

“401(k) Plan” is defined in Section 5.6(b) hereof.

“Account” means any Trust Account or other customer account.

“Acquisition” is defined in the preamble to this Agreement.

“Acquisition Consideration” means the sum of (i) the Gross-Up Payment, (ii) the
Closing Date Payment and (iii) the Post Closing Date Payments.

“Advisory Committee” is defined in Section 2.5(e) hereof.

“Affiliate” means, with respect to any Person, any Person directly or indirectly
controlling, controlled by, or under common control with such other Person, and
any Subsidiary of such Person.  For purposes of this definition, “control”
(including with correlative meaning, the terms “controlled by” and “under common
control with”) as used with respect to any Person,





means the possession, directly or indirectly, of the power to direct or cause
the direction of the management and policies of such Person, whether through
ownership of voting securities, by contract or otherwise.

“Agreement” is defined in the preamble hereof.

“Allocation” is defined in Section 2.7(b) hereof.

“Asset Portfolio” means all Securities and other assets held in Accounts.

“Available Subchapter S Off-Set Amount” is defined in Section 7.6(i) hereof.

“Bank Holding Company Act” means the Bank Holding Company Act of 1956, as
amended.

“Business Day” means any day except a Saturday, Sunday or any day which is a
legal holiday or a day on which banking institutions in the State of New York
are authorized or required by law or other government action to close.  All time
periods in this Agreement based on a number of days shall be deemed to refer to
calendar days unless the term Business Day is specifically used.

“Closing” is defined in Section 2.4 hereof.

“Closing Date” means the date specified pursuant to Section 2.4 hereof as the
date on which the parties hereto shall close the transactions contemplated
herein.

“Closing Date Payment” is defined in Section 2.2(a) hereof.

“CNC” is defined in the preamble of this Agreement.

“CNC Board” is defined in Section 2.5(a) hereof.

“CNC Form 10-K” is defined in Section 4.9(a) hereof.

“CNC Parties” is defined in Section 7.6(a) hereof.

“CNC Plan” is defined in Section 5.6(a) hereof.

“Code” means the Internal Revenue Code of 1986, as amended.

“Confidential Information” is defined in Section 5.3(b) hereof.

“Disclosing Party” is defined in Section 5.3(b) hereof.

“Disclosure Schedules” means the Schedules attached hereto and referenced
herein, as such Disclosure Schedules may be amended or modified in accordance
with Section 9.4 hereof.

“Encumbrance” means any lien, pledge, security interest, claim, charge,
easement, limitation, commitment, restriction or encumbrance of any kind or
nature whatsoever.





12871703.3

2




“Environmental Costs and Liabilities” means any and all losses, liabilities,
obligations, damages, lawsuits, claims, demands, penalties, and expenditures
arising under Environmental Laws including, but not limited to, costs of
investigation, monitoring, remedial response, or removal actions.

“Environmental Law” means any applicable federal, state, or local law, rule,
regulation, code, judicial or legally enforceable administrative order or
injunction which relates to the environment, public health, or safety, each as
in effect on or prior to the Closing Date including, but not limited to,
Comprehensive Environmental Response, Compensation and Liability Act of 1980, as
amended, 42 U.S.C. § 9601, et seq.; the Resource Conservation and Recovery Act,
as amended, 42 U.S.C. § 6901, et seq.; the Hazardous Materials Transportation
Act, as amended, 49 U.S.C. § 1801, et seq.; the Clean Water Act, as amended, 33
U.S.C. § 1311, et seq.; the Clean Air Act, as amended, 42 U.S.C. § 7401-7642;
the Toxic Substances Control Act, as amended, 15 U.S.C. § 2601, et seq.; and the
Emergency Planning and Community Right-to-Know Act, as amended, 42 U.S.C. §
11001, et seq.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Fair Market Value” means (a) as to any Securities which are listed or admitted
to trading on any national securities exchange, on any Business Day, the amount
equal to (i) the last sale price of such Securities, regular way, on such date
or, if no such sale takes place on such date, the average of the closing bid and
asked prices thereof on such date, in each case as officially reported on the
principal national securities exchange on which such Securities are then listed
or admitted to trading, or (ii) as to Securities which are not then listed or
admitted to trading on any national securities exchange but are reported through
the automated quotation system of a registered securities association, the last
trading price of such Securities on such date, or if there shall have been no
trading on such date, the average of the closing bid and asked prices of such
Securities on such date as shown by such automated quotation system, and (b) as
to any other property, the price reflected in GVTC’s books and records with
respect to such property.

“Family Member” is defined in Section 3.21 hereof.

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System.

“Fees” means, with respect to any Account, all fees which an entity is entitled
to receive with respect to such Account pursuant to the Governing Agreement,
including, without limitation, all account administration fees (whether payable
annually, quarterly, monthly or otherwise), termination fees, and any asset
administration fees.

“[*] Account” means any trust, fiduciary or other account owned by or for the
benefit of [*], any Family Member or lineal ancestor or descendent of any of the
foregoing, pursuant to which GVTC, any Successor Entity, or any of their
respective Affiliates, acts in a fiduciary or custodial capacity or that is
otherwise maintained by or at GVTC, any Successor Entity, or any of their
respective Affiliates.





12871703.3

3




“[*] Gross Revenue” means, for any Period, the gross revenue from [*] Accounts
earned by GVTC, any Successor Entity, CNBTC or any of their respective
Affiliates during such Period.

“First Measuring Period” is defined in Exhibit C hereto.

“GAAP” means, with respect to any financial statement, generally accepted
accounting principles as used in the United States of America as in effect at
the time such financial statement was prepared.

“Governing Agreements” means all trusts, wills, contracts, resolutions,
agreements, orders, decrees, and other written documentation pursuant to which
the Accounts have been established and/or are governed, including any amendments
thereto.

“Governmental Entity” means any government or any agency, bureau, board,
commission, court, department, official, political subdivision, tribunal or
other instrumentality of any government having authority in the United States
whether federal, state or local.

“Gross-Up Payment” is defined in Section 2.2(a) hereof.

“GVTC” is defined in the preamble of this Agreement.

“GVTC Board” is defined in Section 2.5(d) hereof.

“GVTC Board Representative” is defined in Section 2.5(d) hereof.

“GVTC Common Stock” is defined in the preamble of this Agreement.

“GVTC Financial Statements” means (i) the unaudited consolidated statements of
condition of GVTC as of March 31, 2007 and the related unaudited consolidated
statements of income, cash flows and changes in shareholders’ equity (including
related notes, if any) for the three months ended March 31, 2007; (ii) the
audited consolidated statements of condition of GVTC as of December 31, 2006 and
2005 and the related consolidated statements of income, cash flows and changes
in shareholders’ equity (including related notes, if any) for each of the years
ended December 31, 2006 and 2005; and (iii) the unaudited consolidated
statements of condition of GVTC and related consolidated statements of income,
cash flows and changes in shareholders’ equity (including related notes, if any)
as of dates or with respect to periods ending subsequent to March 31, 2007.

“GVTC’s Indemnification Obligations” is defined in Section 5.9(a) hereof.

“GVTC Parties” is defined in Section 7.6(b) hereof.

“GVTC Plan” is defined in Section 3.16 (a) hereof.

“GVTC Shareholders” is defined in the preamble of this Agreement.





12871703.3

4




“GVTC Shareholders Agreement” means that certain Amended and Restated
Shareholders Agreement dated effective as of April 28, 2006 by and among GVTC
and each of the GVTC Shareholders.

“GVTC Shareholders Committee” means a committee comprised of former shareholders
of GVTC, which is appointed as the representative and true and lawful
attorney-in-fact and agent of the former shareholders of GVTC pursuant to
Section 8.1 hereof.

“GVTC Shareholders Committee Member” means each of the following shareholders of
GVTC: [*].

“Hazardous Materials” means any petroleum or petroleum products, radioactive
materials, asbestos containing materials, radon gas, PCBs and any other
hazardous or toxic substance, material or waste which is or become regulated
under, or defined as a “hazardous substance”, “pollutant”, “contaminant”, “toxic
chemical”, “hazardous materials”, “toxic substance” or “Hazardous chemical”
under any Environmental Law.

“includes” or “including”, with respect to any matter of thing, means including
but not limited to such matter or thing.

“Indemnified Party” is defined in Section 7.6(j) hereof.

“Indemnifying Party” is defined in Section 7.6(j) hereof.

“Initial Payment” is defined in Section 2.3(b)(i) hereof.

“Intellectual Property” means United States patents, patent applications, patent
licenses, software licensed or owned, know-how licenses, trade names, common law
and other trademarks, service marks, licenses of trademarks, trade names and/or
service marks, trademark registrations and applications, service mark
registrations and applications and copyright registrations and applications.

“Interest” is defined in Section 2.3(c) hereof.

“Interested Party Transactions” is defined in Section 3.21 hereof.

“IRS” means the Internal Revenue Service.

“Knowledge” or “Known” means, with respect to (i) GVTC, a fact, circumstance or
event when it is actually known to James D’Amico or Nancy Dickerson, without a
duty of investigation or (ii) CNC, a fact, circumstance or event when it is
actually known to the Chief Executive Officer or Chief Financial Officer of CNC,
without a duty of investigation.

“Losses” means any and all after-tax costs, losses, taxes, liabilities,
obligations, damages, lawsuits, claims, demands and expenses (including any of
the foregoing arising in connection with Third Party Claims), including
reasonable attorney’s fees and all amounts paid in investigation, defense or
settlement of any of the foregoing.





12871703.3

5




“Material Adverse Effect” means, with respect to any party, a material adverse
effect on the business, results of operations or financial condition of such
party and its Subsidiaries, taken as a whole, or a material adverse effect on
such party’s ability to consummate the transactions contemplated hereby;
provided, however, that in determining whether a Material Adverse Effect has
occurred there shall be excluded any effect on the affected party a significant
cause of which is (i) any change in banking or similar laws, rules or
regulations of general applicability to banks, their holding companies, trust
companies or financial institutions or interpretations thereof by courts or
governmental authorities, (ii) any change in GAAP or regulatory accounting
requirements applicable to banks, their holding companies, trust companies or
financial institutions generally, (iii) general changes in conditions, including
interest rates, in the banking or financial services industry or in the global
or United States economy or financial markets, (iv) declines in global or United
States public securities markets, with respect to clause (i), (ii), (iii) or
(iv), to the extent that such a change does not materially affect the referenced
party to a materially different extent than other similarly situated banking,
trust or other financial services organizations, and (v) any action or omission
of the referenced party or any of its Subsidiaries taken pursuant to this
Agreement or with the prior written consent of the other party to this Agreement
in contemplation of the Acquisition.

“Material Agreements” is defined in Section 3.17.

“Measuring Period” means each of the First Measuring Period, the Second
Measuring Period, and the Third Measuring Period, each as defined in Exhibit C.

“Most Recent Financial Statements” means the unaudited consolidated statements
of condition of GVTC as of March 31, 2007 and the related unaudited consolidated
statements of income, cash flows and changes in shareholders’ equity (including
related notes, if any) for the three months ended March 31, 2007.

“Most Recent Fiscal Year End” means December 31, 2006.

“Net Revenue” means the sum of: [*]

“Net Revenue Target” means, for each Measuring Period, the amount set forth on
Exhibit C.

“Optionee” is defined in Section 2.6 hereof.

“Option Shares” is defined in Section 2.6 hereof.

“Outstanding Balance” is defined in Section 2.3(c) hereof.

“Payment Report” is defined in Section 2.3(b)(ii) hereof.

“PBGC” means the Pension Benefits Guarantee Corporation.

“Person” means an individual, corporation, partnership, bank, limited liability
company, trust, association, unincorporated organization, other entity or group
(as defined in Section 13(d)(3) of the Exchange Act).





12871703.3

6




“Post Closing Date Payment Date” is defined in Section 2.3(a) hereof.

“Post Closing Date Payments” is defined in Section 2.3(a) hereof.

“Previously Disclosed” means disclosed prior to or following the execution
hereof in a letter from the party making such disclosure and delivered to the
other party.

“Receiving Party” is defined in Section 5.3(b) hereof.

“Records” means all Governing Agreements and all material records (in whatever
form or media) and original documents in GVTC’s possession or under its control
which pertain to and/or are or have at any time been utilized by GVTC to
administer, reflect, monitor, evidence or record information (including, but not
limited to, information regarding transactions in or with respect to, and
federal and state income tax returns for, such Trust Accounts and Trust Asset
Portfolio) respecting the Trust Accounts and the Trust Asset Portfolio.

“Related Party” is defined in Section 3.21 hereof.

“Retained Management” is defined in Section 2.5(c) hereof.

“Rights” means warrants, options, rights, convertible securities and other
arrangements or commitments which obligate an entity to issue or dispose of any
of its capital stock, and stock appreciation rights, performance units and other
similar stock-based rights whether they obligate the issuer thereof to issue
stock or other securities or to pay cash.

“SEC” means the Securities and Exchange Commission.

“SEC Documents” is defined in Section 4.9 hereof.

“Second Measuring Period” is defined in Exhibit C.

“Securities” mean any (a) privately or publicly issued capital stock, bonds,
notes, debentures, commercial paper, bank acceptances, trade acceptances, trust
receipts and other obligations, partnership interests, limited liability company
membership interests, instruments or evidences of indebtedness commonly referred
to as securities, warrants, options, including puts and calls or any combination
thereof and the writing of such options and (b) commodities and commodity
futures contracts or options, foreign exchange and foreign exchange futures
contracts or options, other futures contracts or options of any kind whatsoever,
including any such contract relating to a financial or other index of any kind,
rights with respect to any of the foregoing, and any other arrangements for
investment of financial instruments that may from time to time be available to
the public or to any individual.

“Securities Act” means the Securities Act of 1933, as amended.

“Securities Laws” means the Securities Act; the Exchange Act; the Investment
Company Act of 1940, as amended; the Investment Advisers Act of 1940, as
amended; the Trust Indenture Act of 1939, as amended; and the rules and
regulations of the Commission promulgated thereunder.





12871703.3

7




“Shortfall” is defined in Section 2.3(b)(iii) hereof.

“State Tax Payments” is defined in Section 2.2(b) hereof.

“Stock Options” is defined in Section 2.6 hereof.

“Subchapter S Claim” is defined in Section 7.6(h) hereof.

“Subsidiary” means with respect to any party, any Person which is consolidated
with such party for financial reporting purposes; provided, however, that
“Subsidiary” shall not include any subsidiary trust formed solely for the
purpose of issuing trust preferred or similar securities.

“Successor Entity” is defined in Section 9.3 hereof.

“Superior Proposal” is defined in Section 5.8(b) hereof.

“Systems Records” means all accounting information, reports, books, records,
statements and data regularly maintained on microfiche, electronic information
systems or electronic storage media, separately specifying or accounting for
each Trust Account.

“Takeover Law” is defined in Section 5.7 hereof.

“Takeover Proposal” is defined in Section 5.8(a) hereof.

“Tax Adjustment” is defined in Section 2.7(a) hereof.

“Taxes” means all taxes, however denominated, including any interest, penalties,
criminal sanctions or additions to tax (including, without limitation, any
underpayment penalties for insufficient estimated tax payments) or other
additional amounts that may become payable in respect thereof (or in respect of
a failure to file any Tax Return when and as required), imposed by any federal,
state, local or foreign government or any agency or political subdivision of any
such government, which taxes shall include, without limiting the generality of
the foregoing, all income taxes, payroll and employment taxes, withholding taxes
(including withholding taxes in connection with amounts paid or owing to any
employee, independent contractor, creditor, stockholder or other person or
entity), unemployment insurance taxes, social security (or similar) taxes, sales
and use taxes, excise taxes, franchise taxes, gross receipts taxes, occupation
taxes, real and personal property taxes, stamp taxes, value added taxes,
transfer taxes, profits or windfall profits taxes, licenses in the nature of
taxes, estimated taxes, severance taxes, duties (custom and others), workers’
compensation taxes, premium taxes, environmental taxes (including taxes under
Section 59A of the Code),  registration taxes, alternative or add-on minimum
taxes, estimated taxes, and such other fees, assessments, charges or obligations
of the same or of a similar nature that are in effect, a tax, whether or not
called a tax.

“Tax Returns” means all returns, reports, estimates, information statements or
other written submissions, and any schedules or attachments thereto, required or
permitted to be filed pursuant to the statutes, rules and regulations of any
federal, state, local or foreign government





12871703.3

8




tax authority, including but not limited to, original returns and filings,
amended returns, claims for refunds, information returns and accounting method
change requests.

“Third Measuring Period” is defined in Exhibit C.

“Third Party Claim” is defined in Section 7.6(j) hereof.

“Transaction Costs” is defined in Section 5.10 hereof.

“Transaction Documents” means, collectively, this Agreement, any instruments
required to be executed to effect the Acquisition, and certificates and other
documents contemplated thereby or by this Agreement.

“Trust Account” means any of the trust or fiduciary accounts or relationships
set forth on Disclosure Schedule 3.10(b) for which GVTC acts as a fiduciary and
any additional accounts or relationships as GVTC or any Successor Entity
subsequently acts as a fiduciary.

“Trust Assets” means, with respect to any Trust Account, the cash, properties,
assets, deposits, funds, investments, agreements, bills, notes, Securities,
instruments, demands, contracts and rights that are administered, utilized, or
held for payment to or other benefit of other persons (whether or not
constituting all or a portion of the corpus of any trust) by GVTC as fiduciary,
custodian or trustee, pursuant to or in connection with such Trust Account.

“USA Patriot Act” is defined in Section 3.22 hereof.

For purposes of this Agreement, the terms “CNC”, “CNBTC”, “GVTC” and
“Subsidiary” include all of the respective predecessors thereof (including any
previously acquired Person).

ARTICLE II
THE ACQUISITION

Section 2.1

The Acquisition.

Upon the terms and subject to the conditions of this Agreement, at the Closing,
CNC shall purchase from each GVTC Shareholder and each GVTC Shareholder shall
sell to CNC all of his, her or its GVTC Common Stock for the Acquisition
Consideration set forth in Section 2.2 and Section 2.3 hereof.

Section 2.2

Closing Date Payment; Delivery of Stock Certificates; State Tax Payments.

(a)

At the Closing, the GVTC Shareholders shall deliver to CNC their stock
certificates representing altogether their ownership of 100% of the outstanding
common stock of GVTC, duly endorsed to CNC or accompanied by stock powers duly
endorsed in blank, with signature guaranteed, and, in exchange therefor, CNC
shall at the Closing deliver to the GVTC Shareholders, by check, wire transfer,
Automated Clearing House or other commercially reasonable method selected by the
GVTC Shareholder in writing delivered to CNC, the amount of $[*] (the “Gross-Up
Payment”, which amount will be updated, mutually agreed upon by the





12871703.3

9




GVTC Shareholders Committee and CNC, with any additional agreed upon amount paid
to the GVTC Shareholders within 30 days following the Closing, to reflect any
additional Tax Adjustments determined effective as of the Closing Date) plus the
amount of U. S. [*] (together with the Gross-Up Payment, the “Closing Date
Payment”), which shall be allocated among the GVTC Shareholders in proportion to
their respective holdings of GVTC Common Stock on the Closing Date.  The GVTC
Shareholders acknowledge and agree that a portion of the Closing Date Payment
will be transferred to an account established by the GVTC Shareholders Committee
in accordance with Section 8.1 prior to distribution to the GVTC Shareholders.

(b)

In addition to the Closing Date Payment paid pursuant to Section 2.2(a), on the
Closing Date, CNC shall pay, by check, wire transfer, Automated Clearing House
or other commercially reasonable method selected by the GVTC Shareholder,  the
following amounts to each GVTC Shareholder that is not a resident of New York
State: (i) to [*], an amount equal to $[*], (ii) to [*], an amount equal to
$[*], and (iii) to GVTC, as trustee of the [*], an amount equal to $[*]
(collectively, the “State Tax Payments”, which amounts will be updated, mutually
agreed upon by the GVTC Shareholders Committee and CNC, and paid to the
appropriate GVTC Shareholders within 30 days following the Closing, to reflect
any additional Tax Adjustments, determined effective as of the Closing Date) for
the additional New York State income tax liabilities that will be incurred by
such GVTC Shareholders as a result of the election under Section 338(h)(10) of
the Code (and any corresponding election under state and local law)
(collectively, the “338(h)(10) Election”), as provided by Section 6.3(f).  CNC,
[*] and GVTC in its capacity as trustee of [*], hereby acknowledge and agree
that the amount of the State Tax Payments was determined by each such GVTC
Shareholder and CNC by arm’s length negotiations between such GVTC Shareholder
and CNC.  The State Tax Payments are being made hereunder in reliance upon
Section 1.1361-1(l)(2)(v) of the Treasury Regulations.

Section 2.3

Post Closing Date Payments; Operations.

(a)

CNC shall pay the balance of the Acquisition Consideration (excluding the amount
of the Closing Date Payment) to the GVTC Shareholders, in three payments, to be
made respectively, on [*] (each a “Post Closing Date Payment Date”), in the
amounts determined in accordance with the table in Exhibit C attached (each a
“Post Closing Date Payment” and, collectively, the “Post Closing Date
Payments”).  Each Post Closing Date Payment shall be allocated among the GVTC
Shareholders in proportion to their respective holdings of GVTC Common Stock on
the Closing Date and shall be paid by CNC to each GVTC Shareholder by check,
wire transfer, Automated Clearing House or other commercially reasonable method
selected by the GVTC Shareholder in writing delivered to CNC, and shall be made
in the steps described in Section 2.3(b) below.

(b)

The steps for determining the amount of and making the Post Closing Date
Payments shall be as follows:

(i)

On each Post Closing Payment Date, CNC shall pay to the GVTC Shareholders the
minimum amount of the Post Closing Date Payment required to be paid to the GVTC
Shareholders for the applicable Measuring Period as set forth in Table A of
Exhibit C attached (each an “Initial Payment”)  in the manner set forth in
Section 2.3(a) above.





12871703.3

10




(ii)

Prior to the date of the first Post Closing Date Payment, CNC and the GVTC
Shareholders Committee will mutually select, and CNC will engage, at its
expense, an independent accounting firm to perform an examination of CNC’s
calculation of the Post Closing Date Payment for each Measuring Period in
accordance with the terms of this Agreement.  The examination will be performed
in accordance with Statements on Standards for Attestation Engagements (SSAE)
No. 3 – Compliance Attestation, issued by the AICPA or the applicable succeeding
professional standard issued by the AICPA.  The independent accounting firm will
issue its report to the GVTC Shareholders Committee and to CNC within ten (10)
business days after the delivery of audited financial statements for the year
preceding each Post Closing Date Payment stating the full amount of the Post
Closing Date Payment due to the GVTC Shareholders (each a “Payment Report”) for
the applicable Measuring Period.  Within ten (10) days after GVTC and CNC
receive the Payment Report, CNC shall pay to the GVTC Shareholders, in the
manner set forth in Section 2.3(a) above, an amount equal to the sum of (i) the
difference between (A) the full amount of the Post Closing Date Payment for the
applicable Measuring Period as set forth in the Payment Report and (B) the
Initial Payment previously paid to the GVTC Shareholders pursuant to Section
2.3(b)(i),  plus (ii) any accrued Interest on such amount as provided in Section
2.3(c).

(iii)

Within sixty (60) days following the delivery of a Payment Report, the GVTC
Shareholders Committee will notify CNC of the amount of any alleged deficiency
in the total amount of the Post Closing Date Payment as determined by the
independent accounting firm (a “Shortfall”).

(iv)

Unless CNC notifies the GVTC Shareholders Committee of its disagreement with
respect to the alleged Shortfall, CNC shall pay an amount equal to the
Shortfall, plus any Interest accrued thereon pursuant to section 2.3(c), to the
GVTC Shareholders in the manner set forth in Section 2.3(a) within twenty (20)
days following the notification thereof by the GVTC Shareholders Committee.

(v)

In the event the GVTC Shareholders Committee and CNC are unable to agree upon
the amount of any Shortfall, CNC shall hold an amount equal to the alleged
Shortfall amount in escrow, and the parties shall then submit the dispute
concerning the Shortfall to arbitration pursuant to Section 7.7 below.

(vi)

Upon receipt of the determination of the arbitrator, CNC shall forthwith pay to
the GVTC Shareholders the amount of additional Post Closing Date Payment, if
any, determined to be owed by CNC to the GVTC Shareholders, plus any Interest
accrued thereon pursuant to Section 2.3(c), and the amount, if any, held by CNC
in escrow under subdivision (v) above shall be released to CNC.

(c)

Interest shall be payable on the amount of each Post Closing Date Payment
finally determined to be due to the GVTC Shareholders that is in excess of the
applicable Initial Payment (such amount being an “Outstanding Balance”) at [*]
(“Interest”). Interest on the Outstanding Balance shall accrue beginning on the
applicable Post Closing Payment Date, and shall be payable on the date the
Outstanding Balance is paid to the GVTC Shareholders.





12871703.3

11




(d)

At all times prior to the expiration of the Third Measuring Period, and subject
to the provisions of any employment contract under which any Retained Management
employee is employed, members of the Retained Management shall have the
authority to operate the day-to-day business of GVTC or the Successor Entity and
CNC shall not take any action and CNC shall not cause any of its Subsidiaries or
Affiliates to take any action, to terminate the employment of any member of the
Retained Management with GVTC or the Successor Entity, except as permitted
pursuant to the terms of any employment contract.  At all times prior to the
expiration of the Third Measuring Period, GVTC or the Successor Entity shall
conduct business under the name of “Genesee Valley Trust Company” in New York
State, notwithstanding the legal name of the Successor Entity.  The legal name
or trademark of the Successor Entity or other Affiliates of CNC may be
appropriately disclosed in New York State signage and documents in addition to
the name “Genesee Valley Trust Company”.

Section 2.4

Closing.

The transactions contemplated by this Agreement shall be consummated at a
closing (the “Closing”) to be held at the offices of the law firm of Underberg &
Kessler LLP, 300 Bausch & Lomb Place, Rochester, New York on the fifth business
day, or other mutually agreeable date and time, following satisfaction or waiver
of the conditions to consummation of the Acquisition set forth in Article VI
hereof (the “Closing Date”).

Section 2.5

Post-Closing Employees, Directors and Officers; Committees.

(a)

CNC represents and warrants to GVTC and the GVTC Shareholders that the CNC Board
of Directors (the “CNC Board”) has elected Richard Fox as a Class 3 Director of
CNC, effective upon the Closing, whose term will expire in 2010.  At the annual
meeting of CNC shareholders in 2010, CNC shall cause the CNC Board to nominate
Richard Fox for re-election by the shareholders to a three-year term as a Class
3 Director unless either (i) prior to such annual meeting the last Post Closing
Date Payment has been made to the GVTC Shareholders, or (ii) for any reason at
that time Richard Fox does not qualify under federal banking laws and
regulations to continue as a CNC Director.  In the event that a vacancy is
created on the CNC Board because Richard Fox resigns from the CNC Board or is
unable to continue to serve as a member of the CNC Board, or in the event
Richard Fox elects not to stand for re-election as a Class 3 Director at the
2010 CNC annual meeting of shareholders, CNC shall cause the CNC Board to
appoint or nominate an individual to fill such vacancy who has been mutually
agreed upon by CNC and the GVTC Shareholders Committee.

(b)

Following the Closing, Mr. James D’Amico will remain as President of GVTC or the
Successor Entity pursuant to an employment contract in the form of Exhibit D
attached having a term of three (3) years to be entered into at or before the
Closing between GVTC and him. This contract will include his responsibility for
opening an office or other entity in the State of Florida for CNBTC or its
Affiliate.

(c)

Following the Closing, certain other officers and other employees of GVTC
identified on Exhibit E (together with Mr. James D’Amico, the “Retained
Management”) will remain in their present capacities with GVTC pursuant to
employment contracts in the forms





12871703.3

12




of Exhibit E attached to be entered into at or before the Closing between GVTC
and the respective officers or employees.

(d)

Effective immediately after the Closing, CNC as the sole shareholder of GVTC
will elect a reconstituted Board of Directors.  The majority of the directors
will be existing or future employees, directors or nominees of CNC or CNBTC.  At
all times prior to the date that the GVTC Shareholders receive the third Post
Closing Date Payment, the President of GVTC shall be a director (the “GVTC Board
Representative”) on GVTC’s or any Successor Entity’s Board of Directors or
similar governing body (the “GVTC Board”).  CNC agrees to vote all of its shares
of equity securities in GVTC or any Successor Entity in connection with the
election of directors of GVTC or any Successor Entity so as to elect and
continue in office as a director the GVTC Board Representative, provided,
however, that the person to be so elected is not an Affiliate of, or an officer
or director or committee member of, any financial institution other than CNC and
its Affiliates and otherwise meets the requirements of applicable laws.  CNC
further agrees to vote all of its equity securities in GVTC or any Successor
Entity in such manner as shall be necessary or appropriate to ensure that any
vacancy on the GVTC Board occurring for any reason shall be filled only in
accordance with the provisions of this Section 2.5(d).

(e)

Immediately following the Closing, CNC shall cause the GVTC Board to establish,
in accordance with GVTC’s charter and bylaws, an advisory committee (the
“Advisory Committee”) for the purpose of consulting with and advising the GVTC
Board on the operations of GVTC or any Successor Entity.  The Advisory Committee
shall be made up of a minimum of seven (7) members a majority of which shall be,
at all times prior the date that the GVTC Shareholders receive the third Post
Closing Date Payment, made up of individuals who were directors or officers of
GVTC immediately prior to the Closing, provided, however, that no member other
than initial member Eli Futerman shall be an Affiliate of, or an officer or
committee member of, any financial institution other than CNC and its Affiliates
and all members shall otherwise meet the requirements of applicable laws.  The
GVTC Board Representative shall be a member of the Advisory Committee and CNC
shall cause the GVTC Board to appoint the GVTC Board Representative to the
Advisory Committee.  CNC agrees to cause the GVTC Board to appoint the
individuals designated by the GVTC Board Representative to the Advisory
Committee.  Advisory Committee members designated by the GVTC Board
Representative may only be removed from the Advisory Committee with the
affirmative vote of the GVTC Board Representative.  CNC shall cause the GVTC
Board to remove any member of the Advisory Committee designated by the GVTC
Board Representative upon the request of the GVTC Board Representative and to
appoint the substitute Advisory Committee member designated by the GVTC Board
Member in accordance with this Section 2.5.  CNC shall cause the GVTC Board to
fill any vacancy on the Advisory Committee occurring for any reason only in
accordance with the provisions of this Section 2.5.

(f)

The duties and responsibilities of the Advisory Committee shall consist of
consulting with, advising and making non-binding recommendations to the GVTC
Board, with respect to: (i) the management of Accounts and Asset Portfolio, (ii)
the selection, engagement and termination of third party money managers and
investment advisors, (iii) selection of mutual funds and other investments of
trust assets, (iv) staffing and employment matters and (v) general management of
GVTC or any Successor Entity.





12871703.3

13




(g)

The Advisory Committee shall create a trust committee and a marketing committee
(collectively the “Sub-committees”) for the purpose of consulting with and
advising the Advisory Committee on certain aspects of the operations of GVTC or
any Successor Entity.  The duties and responsibilities of the trust committee
shall consist of consulting with, advising and making non-binding
recommendations to the Advisory Committee, with respect to matters related to
the Asset Portfolio and the Accounts, the selection of money managers,
investment advisors and investments of  trust assets, and on such other matters
that may as requested by the Advisory Committee.  The duties and
responsibilities of the marketing committee shall consist of consulting with,
advising and making non-binding recommendations to the Advisory Committee, with
respect to progress of GVTC’s or any Successor Entity’s marketing initiatives,
the development of prospects for new Accounts and other business opportunities,
and on such other matters related to the marketing and sales efforts of GVTC or
any Successor Entity as the Advisory Board may request from time to time.  Each
Sub-committee shall have the number of members as determined by a majority vote
of the Advisory Committee from time to time.  The membership of each
Sub-committee shall be determined by a majority vote of the Advisory Committee.

(h)

For the avoidance of doubt, CNC agrees to cause the board of directors or
similar governing body of GVTC and any Successor Entity to establish an advisory
committee which complies with Section 2.5(e), 2.5(f) and 2.5(g).  At all times
prior to the date that the GVTC Shareholders receive the third Post Closing Date
Payment, the GVTC Board shall not, and CNC shall cause the GVTC Board not to,
take any action to discharge the Advisory Committee or to amend the powers,
duties and authority of the Advisory Committee as described in Section 2.5(e),
Section 2.5(f) and Section 2.5(g).

(i)

CNC shall pay or cause GVTC and any Successor Entity to pay the following fees
to each member of the Advisory Committee and/or each Subcommittee as
compensation for his or her services rendered on such committees:

(i)

An annual retainer of $[*];

(ii)

A per meeting fee of $[*] for each Advisory Committee and Sub-committee meeting
attended by the committee member; and

(iii)

A referral fee equal to [*] on an Account referred to GVTC or the Successor
Entity by any member of the Advisory Board and/or Subcommittee, which amount
shall be paid by GVTC, the Successor Entity, or CNC to a charity chosen by the
committee member.

Section 2.6

Stock Options

.  The stock option plan of GVTC will terminate (or be terminated) following the
Closing in accordance with the plan document or resolutions to be adopted by the
GVTC Board.  Exhibit A lists all outstanding and unexercised stock options
issued by GVTC as of the date hereof (the “Stock Options”), including the name
of the holder of the stock option (the “Optionee”) and the number of shares of
GVTC Common Stock to be issued to the Optionee (the “Option Shares”) upon
exercise of the Stock Option.  By executing this Agreement, each Optionee agrees
to execute such documents as are required pursuant to the terms of his or her
Stock Options, any agreement evidencing the grant of such Stock Options, or





12871703.3

14




the GVTC stock option plan, to exercise each Stock Option standing in his or her
name, simultaneous with (and conditioned upon) the Closing.  If requested by the
Optionee, CNC, directly or through an Affiliate, will lend to such Optionee all
funds required to be paid by the Optionee in connection with the exercise of
such Options, which loan shall be repaid by each Optionee from his or her pro
rata portion of the Closing Date Payment.  All Stock Options exercised as
described above shall be included among the outstanding shares of common stock
of GVTC held by GVTC Shareholders at the Closing for the purpose of pro rata
allocations of the Acquisition Consideration.  By executing this Agreement, each
Optionee expressly acknowledges and agrees to the provisions of this Section
2.6.

Section 2.7

Section 338(h)(10) Election Matters.

(a)

As a condition precedent to the GVTC Shareholders making the 338(h)(10) Election
as provided in Section 6.3(f), CNC shall pay to each GVTC Shareholder, in cash,
the amount of additional consideration necessary to cause such GVTC
Shareholder’s after-Tax net proceeds from the sale of his, her or its shares of
GVTC Common Stock with the 338(h)(10) Election to be equal to the after-Tax net
proceeds that such GVTC Shareholder would have received had the 338(h)(10)
Election not been made, taking into account all appropriate state, federal and
local Tax implications (the “Tax Adjustment”).  The parties agree that the
Gross-Up Payment payable pursuant to Section 2.2(a) and the State Tax Payments
payable pursuant to Section 2.2(b) are intended to reflect the Tax Adjustment
contemplated and mutually agreed upon by the parties as of the date of this
Agreement.  From and after the Closing, CNC shall indemnify and hold harmless
the GVTC Shareholders from and against any and all additional Tax Adjustments
determined following the date of this Agreement and prior to January 1, 2011;
provided, however, that such obligations to indemnify and hold harmless shall
not terminate with respect to any item as to which the GVTC Shareholders (acting
through the GVTC Shareholders Committee) shall have previously made a claim on
or prior to January 1, 2011 by delivering a notice (stating in reasonable detail
the basis of such claim) to CNC.  In calculating any additional Tax Adjustment,
the highest federal and state tax rates to which each GVTC Shareholder is
subject (determined as of the time for which such Tax Adjustment is to be
computed) shall be used and any other items of income, deduction, gain, loss, or
credits of each GVTC Shareholder shall be ignored.

(b)

As a condition precedent to the GVTC Shareholders making the 338(h)(10) Election
as provided in Section 6.3(f), the parties will agree upon an allocation of the
Acquisition Consideration to the assets of GVTC for all purposes (including Tax
and financial accounting purposes) in a manner consistent with Sections 338 and
1060 of the Code, and the regulation thereunder, which agreed upon allocation is
attached hereto as Exhibit F (the “Allocation”), and which will be updated and
mutually agreed upon by the GVTC Shareholders Committee and CNC within 30 days
following the Closing.  CNC, GVTC and the GVTC Shareholders shall file all Tax
Returns (including amended returns and claims for refund) and information
reports in a manner consistent with the Allocation.

(c)

CNC covenants and agrees that the final Subchapter S Tax Return filed by GVTC
following the Closing will report the transactions contemplated hereby according
to the installment sale method, and will not elect out of the installment sale
method under Section 453(d) of the Code.





12871703.3

15




ARTICLE III
REPRESENTATIONS AND WARRANTIES OF GVTC

Except as otherwise set forth herein, GVTC represents and warrants to CNC that,
to GVTC’s Knowledge, the statements contained in this Article III, are correct
and complete as of the date of this Agreement and will be materially correct and
complete as of the Closing Date (as though made then) except as set forth in the
Disclosure Schedules or as Previously Disclosed to CNC.

Section 3.1

Organization.

(a)

GVTC is a New York trust company duly organized, validly existing and in good
standing under the laws of the State of New York.  Except as would not
reasonably be expected to have a Material Adverse Effect on the conduct of
GVTC’s business with respect to the Trust Accounts, GVTC has the corporate power
and authority to own or lease all of its properties and assets and to carry on
its business as it is now being conducted, and is duly licensed or qualified to
do business in each jurisdiction in which the nature of the business conducted
by it or the character or location of the properties and assets owned or leased
by it makes such licensing or qualification necessary.  Except as would not
reasonably be expected to have a Material Adverse Effect on the conduct of
GVTC’s business with respect to the Trust Accounts, GVTC has the corporate power
and authority to act in every fiduciary capacity with respect to the Trust
Accounts and to conduct the business with respect to the Trust Accounts as
currently conducted by GVTC.  GVTC has no Subsidiaries.

(b)

GVTC heretofore has furnished to CNC a complete and correct copy of the
organization certificate and bylaws, as amended or restated, of GVTC and has
made available to CNC complete and correct minute books of GVTC.  Each such
organization certificate and bylaws are in full force and effect.  Except as
would not reasonably be expected to have a Material Adverse Effect on the
conduct of GVTC’s business with respect to the Trust Accounts, GVTC is not in
violation of any of the provisions of its organization certificate or other
chartering document or bylaws, and the minute books contain true, complete and
accurate records of all meetings and other corporate actions held or taken by
the Shareholders and directors of GVTC.

Section 3.2

Capitalization.

As of the date of this Agreement, the outstanding capital stock of GVTC consists
of 117,800 shares of Class A Common Stock, $5.00 par value per share, no shares
of Class B Common Stock, and no shares of preferred stock.  All such issued and
outstanding shares of GVTC’s Common Stock have been duly authorized and validly
issued and will be fully paid, nonassessable and free of preemptive rights, with
no personal liability attaching to the ownership thereof, except as provided in
Section 114 and Section 6029 of the New York State Banking Law.  Except for the
Stock Options and as set forth on Disclosure Schedule 3.2, no shares of GVTC’s
Common Stock are reserved for issuance, and GVTC is not bound by any outstanding
subscriptions, options, warrants, calls, commitments or agreements of any
character calling for the purchase or issuance of any shares of GVTC’s Common
Stock or any other equity security of GVTC or any securities representing the
right to purchase or otherwise receive any shares of





12871703.3

16




GVTC’s Common Stock or any other equity security of GVTC.  Upon exercise of all
outstanding Stock Options, covering 8,000 shares, the total outstanding capital
stock of GVTC will be 125,800 shares of Class A Common Stock.

Section 3.3

Assets; Liabilities; Trust Accounts.

(a)

GVTC has no assets, liabilities (whether absolute, contingent, accrued or
otherwise), properties, contracts, rights, obligations, or debts, except (i) as
disclosed on the GVTC Financial Statements, (ii) as created, acquired or
incurred in the ordinary course of business of GVTC since March 31, 2007, (iii)
as set forth in Disclosure Schedule 3.3, or (iv) as would not be material to
GVTC.

(b)

GVTC holds no Trust Assets other than the Trust Assets of the Trust Accounts,
and the Trust Assets held by GVTC with respect to each Trust Account constitute,
in all material respects, all of the Trust Assets required by the Governing
Agreements to be held in such Trust Accounts.

(c)

Disclosure Schedule 3.3(c) sets forth a list of each [*] Account as of the date
of this Agreement.  The value of each [*] Account has been Previously Disclosed.

Section 3.4

Authority; No Violation.

(a)

GVTC has all requisite corporate power and authority to execute and deliver this
Agreement.  The execution and delivery of this Agreement have been duly and
validly approved by all necessary corporate action on the part of GVTC and no
other corporate proceedings on the part of GVTC are necessary to approve this
Agreement and to consummate the transactions contemplated hereby.  This
Agreement has been duly and validly executed and delivered by GVTC and (assuming
due authorization, execution and delivery of this Agreement by CNC constitutes a
valid and binding obligation of GVTC, enforceable against GVTC in accordance
with its terms, except as enforcement may be limited by general principles of
equity whether applied in a court of law or a court of equity and by bankruptcy,
insolvency and similar laws affecting creditors’ rights and remedies generally.

(b)

Neither the execution and delivery of this Agreement by GVTC nor performance of
GVTC’s obligations hereunder, will (i) conflict with or result in a breach of
any provision of the organization certificate or by-laws of GVTC, or (ii)
 assuming the consents, permits, authorizations, approvals, filings and
registrations set forth in Section 3.6 are obtained or made (A) violate any
material statute, code, ordinance, rule, regulation, judgment, order, writ,
decree or injunction applicable to GVTC or any of its respective properties or
assets or  (B) violate, conflict with, result in a breach of any provision of or
the loss of any benefit under, constitute a default (or an event which, with
notice or lapse of time, or both, would constitute a default) under, result in
the termination of, accelerate the performance required by, or result in a right
of termination or acceleration under or the creation of any Encumbrance upon any
of the respective properties or assets of GVTC under, any of the terms,
conditions or provisions of any note, bond, mortgage, indenture, deed of trust,
license, lease, agreement (including, without limitation, any Governing
Agreement) or other instrument or obligation to which GVTC is a party, or by
which it or any of its respective properties or assets may be bound or affected,





12871703.3

17




except, in the case of clause (B), for such violations, conflicts, breaches or
defaults which would not have a Material Adverse Effect on the conduct of GVTC’s
business with respect to the Trust Accounts.

Section 3.5

Good Standing and Compliance Under Governing Agreements.

(a)

Except as set forth on Disclosure Schedule 3.5(a) or as would not reasonably be
expected to have a Material Adverse Effect on the conduct of GVTC’s business
with respect to the Trust Accounts, GVTC has been validly appointed and is the
duly acting fiduciary with respect to each of the Trust Accounts and in such
capacity has valid legal title to the Trust Assets.  GVTC has not taken any
action, nor has it omitted to take any action, which would cause it to be
subject to disqualification or removal from any capacity that it now occupies
with respect to any of the Trust Accounts, nor has GVTC been so disqualified or
removed from any such capacity.

(b)

GVTC has made available to CNC true copies of all Governing Agreements in the
possession of GVTC for each Trust Account set forth on Disclosure Schedule
3.10(b).  All of such Governing Agreements were duly executed and delivered by
GVTC.  All of such Governing Agreements constitute valid and binding obligations
of GVTC and each of the other parties thereto, enforceable against GVTC and each
such other party in accordance with their respective terms, except as may be
limited by general principles of equity whether applied in a court of law or a
court of equity and by bankruptcy, insolvency, and similar laws affecting
creditors’ rights and remedies generally.  No party under any such Governing
Agreement will have any right to remove or replace GVTC as fiduciary, or to
appoint any co-fiduciary, with respect to any Trust Account expressly as a
result of the change of control occurring by virtue of the Acquisition and the
other transactions contemplated hereby. GVTC has, in all material respects,
performed all duties and obligations, made all determinations and complied with
all administrative procedures required to be performed or made by it under each
such Governing Agreement.

Section 3.6

Consents and Approvals.

(a)

No consents, permits, approvals, authorizations or orders of or filings or
registrations with any Governmental Entity or with any third party (including,
without limitation, any party to any Governing Agreement) are required to be
obtained or made by or on behalf of GVTC in connection with (1) the execution
and delivery by GVTC of this Agreement and (2) the consummation by GVTC of the
Acquisition and the other transactions contemplated hereby, except for (i) as
set forth in Section 4.3, (ii)  as set forth in Disclosure Schedule 3.6 and
(iii) where the failure to obtain any such consent, permit, approval,
authorization or order or failure to make such filing or registration with a
Governmental Entity would not reasonably be expected to have a Material Adverse
Effect on the conduct of GVTC’s business with respect to the Trust Accounts.

(b)

As of the date hereof, GVTC is not aware of any reasons why all consents and
approvals will not be procured from all Governmental Entities having
jurisdiction over the transactions contemplated by this Agreement as shall be
necessary for consummation of the Acquisition and the other transactions
contemplated by this Agreement.





12871703.3

18




Section 3.7

Regulatory Reports; Examinations.

The most recent Banking Department examination rating of GVTC’s trust operations
have been not less than “satisfactory”.  No Governmental Entity has initiated
any proceeding or investigation into the business or operations of GVTC or the
business and operations of GVTC with respect to the Trust Accounts.  There is no
unresolved violation, criticism or exception asserted in any written report or
written statement delivered to GVTC from any Governmental Entity relating to any
examinations of GVTC by such Governmental Entity with respect to the Trust
Accounts or the operations of GVTC related thereto which would reasonably be
expected to have a Material Adverse Effect on the conduct of GVTC’s business
with respect to the Trust Accounts.

Section 3.8

Broker’s Fees.

Neither GVTC nor any of their respective officers or directors has employed any
broker or finder or incurred any liability for any broker’s fees, commissions or
finder’s fees in connection with any of the transactions contemplated by this
Agreement.

Section 3.9

Legal Proceedings.

(a)

Other than accounting proceedings which are addressed in Section 3.9(c) below,
GVTC is not a party to any, and there are no pending or, threatened, legal,
administrative, arbitral or other proceedings, claims, actions or governmental
or regulatory investigations against GVTC (i) which involve or relate in any
manner to the Trust Accounts, which if adversely determined, would reasonably be
expected to have a Material Adverse Effect on the conduct of GVTC’s business
with respect to the Trust Accounts or (ii) that are challenging the validity or
propriety of the transactions contemplated by this Agreement.

(b)

There is no injunction, order, judgment, decree or regulatory restriction
imposed upon GVTC which involves or relates in any manner to the Trust Accounts.

(c)

GVTC has Previously Disclosed to CNC a list of all pending accounting
proceedings Known to it relating to the Trust Accounts, if any, setting forth
account name, account number, amount of Trust Assets involved and (if Known by
GVTC) the attorneys representing GVTC.

Section 3.10

Administration of the Trust Accounts.

(a)

Except as disclosed to CNC by GVTC on Disclosure Schedule 3.10(a) hereof, GVTC
has properly administered in all material respects all of the Trust Accounts in
accordance with the terms of the Governing Agreements, applicable state and
federal statutory laws and regulations and applicable common law fiduciary
standards (including standards with respect to conflicts of interest and
self-dealing).  Neither GVTC nor any of its directors, officers or employees has
committed any breach of trust with respect to any of the Trust Accounts.

(b)

Attached hereto as Disclosure Schedule 3.10(b), is a true, correct and complete
listing, as of July 19, 2007, of all accounts in GVTC’s fiduciary business,
including trusts and estates, investment management accounts (whether
discretionary or nondiscretionary),





12871703.3

19




custody accounts, escrow accounts and all other fiduciary accounts.  Disclosure
Schedule 3.10(b) sets forth the Trust Accounts and the Fair Market Value of the
Trust Assets held in such Trust Accounts together with the account number, the
Fair Market Value of the assets under management as of such date, the Fees paid
and accrued year-to-date with respect to each Trust Account as of such date.
 That listing accurately presents, in all material respects, as of July 19,
2007, the foregoing information.

(c)

There is no default existing under any Governing Agreement and there is no event
of default (as defined in any such Governing Agreement) or event, which with the
lapse of time or giving of notice, or both, that would constitute an event of
default under any Governing Agreement.

Section 3.11

Compliance with Applicable Law.

Except as would not reasonably be expected to have a Material Adverse Effect on
the conduct of GVTC’s business with respect to the Trust Accounts, GVTC (i)
holds all licenses, franchises, permits and authorizations necessary for the
lawful conduct of its business and operations with respect to the Trust
Accounts, (ii) has conducted such business and operations in compliance with and
has been and is not in violation or default under any, applicable law, statute,
order, rule, and/or regulation of any Governmental Entity, and (iii) has not
received written notice of any violations of any of the above.

Section 3.12

Records.

The Records and the Systems Records relating to the Trust Accounts (a) have been
maintained, in all material respects, in accordance with GVTC’s policies and
procedures in effect on the date hereof, applied on a consistent basis, (b) are
accurate and complete in all material respects, and (c) provide, in all material
respects, an accurate and complete separate record for each Trust Account’s
Trust Assets.

Section 3.13

Files.

GVTC’s files relating to the Trust Accounts contain copies of all Governing
Agreements that are in GVTC’s possession or under its control and all other
material documentation within its possession or under its control regarding
GVTC’s performance of and compliance with its duties and obligations under the
Governing Agreements, including, without limitation, all material correspondence
within GVTC’s possession or under its control between GVTC and other persons
relating to any of the Trust Accounts.

Section 3.14

Fees.

Except as set forth on Disclosure Schedule 3.14, GVTC’s Fee arrangements in
effect as of the date of this Agreement with respect to the Trust Accounts are
enforceable in accordance with the terms of the applicable Governing Agreements,
except as may be limited by general principles of equity whether applied in a
court of law or a court of equity and by bankruptcy, insolvency, and similar
laws affecting creditors’ rights and remedies generally, and, assuming the
consents and approval set forth in Section 3.6 are obtained, such enforceability
will not be effected by this Agreement or the Closing.  There shall be no Fees
or administrative charges





12871703.3

20




associated with the post-Closing transfer of Trust Account assets to accounts
designated by CNC.

Section 3.15

Financial Information.

(a)

A true, correct and complete copy of the GVTC Financial Statements has been
previously delivered to Purchaser.  Except as set forth in the notes to the GVTC
Financial Statements, the GVTC Financial Statements have been prepared in
accordance with GAAP applied on a consistent basis throughout the periods
indicated, subject in the case of the unaudited financial statements to the
absence of footnote disclosures and to normal year-end audit adjustments.  The
GVTC Financial Statements fairly present in all material respects the financial
condition and operating results of GVTC as of the dates, and for the periods,
indicated therein, subject in the case of the unaudited financial statements to
normal year-end audit adjustments.

(b)

The books of account of GVTC with respect to the Trust Accounts have been, and
are being, in all material respects, maintained in accordance with applicable
legal and accounting requirements and reflect only actual transactions.

(c)

GVTC has no material liabilities, absolute or contingent, of any kind, other
than (i) those contingent liabilities relating to its ownership of the Trust
Assets and administration of the Trust Accounts, (ii) liabilities set forth on
the Most Recent Financial Statements, (ii) liabilities which have arisen after
the Most Recent Fiscal Year End in the ordinary course of business of GVTC and
(iii) liabilities identified on Disclosure Schedule 3.15(c).

(d)

GVTC has met all the requirements to qualify as a “Subchapter S corporation”
under the Code at the time of and since its election of such S corporation
status, and has no liability or potential liability relating to built-in gains
pertaining to or ensuing from such election.

Section 3.16

Employees; Employee Benefit Plans.

(a)

Each GVTC Plan is listed on Disclosure Schedule 3.16(a) attached. For purposes
of this Agreement, the term “GVTC Plan” means each bonus, deferred compensation,
incentive compensation, stock purchase, stock option, severance pay, medical,
life or other insurance, profit-sharing, or pension plan, program, agreement or
arrangement, and each other employee benefit plan, program, agreement or
arrangement, sponsored or maintained by GVTC for the benefit of any employee or
director or former employee or former director of GVTC.

(b)

With respect to each of the GVTC Plans, GVTC has made available to CNC true and
complete copies of each of the following documents to the extent applicable: (a)
the GVTC Plan and related documents (including all amendments thereto); (b) the
most recent annual reports, financial statements, and actuarial reports, if any;
(c) the most recent summary plan description, together with each summary of
material modifications, required under ERISA with respect to such GVTC Plan; and
(d) the most recent determination letter or opinion letter received from the IRS
with respect to each GVTC Plan that is intended to be qualified under the





12871703.3

21




Code and all material communications to or from the IRS or any other
governmental or regulatory agency or authority relating to each GVTC Plan.

(c)

Neither GVTC nor any of the GVTC Plans, nor any trust created thereunder, nor
any trustee, fiduciary or administrator thereof, nor any party in interest with
respect thereto, has engaged in a non-exempt prohibited transaction (within the
meaning of Section 406 of ERISA and Section 4975 of the Code) in connection with
which GVTC could reasonably be expected to, either directly or indirectly,
result in any material liability or material cost to GVTC.

(d)

None of the GVTC Plans is, and GVTC has never maintained or contributed to, a
plan subject to Title IV of ERISA or Section 412 of the Code.

(e)

A favorable determination letter or opinion letter has been issued by the
Internal Revenue Service with respect to each of the GVTC Plans that is intended
to be “qualified” within the meaning of Section 401(a) of the Code to the effect
that such plan is so qualified and no condition exists that could adversely
affect the qualified status of any such GVTC Plan. Each of the GVTC Plans that
is intended to satisfy the requirements of Section 125 or 501(c)(9) of the Code
satisfies such requirements in all material respects. Each of the GVTC Plans has
been operated and administered in all material respects in accordance with its
terms and applicable laws, including but not limited to ERISA and the Code.

(f)

There are no pending or threatened actions, suits or claims (other than routine
claims for benefits) against any GVTC Plan, any GVTC Plan fiduciary, the assets
of any GVTC Plan or against GVTC with respect to any GVTC Plan. There is no
judgment, decree, injunction, rule or order of any court, governmental body,
commission, agency or arbitrator outstanding against or in favor of any GVTC
Plan or any fiduciary thereof, other than rules of general applicability. There
are no pending or threatened audits, examinations or investigations by any
governmental body, commission or agency involving any GVTC Plan.

(g)

Except as Previously Disclosed, the consummation of the transactions
contemplated by this Agreement will not result in, and is not a precondition to,
(i) any current or former employee or director of GVTC becoming entitled to
severance pay, unemployment compensation or any similar payment, (ii) any
acceleration in the time of payment or vesting, or increase in the amount, of
any compensation due to any such current or former employee or director, or
(iii) any renewal or extension of the term of any agreement regarding
compensation for any such current or former employee or director.

(h)

No GVTC Plan fiduciary has any liability (under ERISA Section 502(l) or
otherwise) for breach of fiduciary duty for which GVTC is liable, or for any
other failure to act in connection with the administration or investment of the
assets of any GVTC Plan that would cause material liability for which the GVTC
is liable. Nothing has occurred that would be a breach of fiduciary
responsibility by any fiduciary of any GVTC Plan that would cause material
liability for which GVTC is or would be liable.

(i)

Except as set forth on Disclosure Schedule 3.16(i), none of the GVTC Plans
provides for post-employment welfare benefits other than (i) any GVTC Plan for
which the





12871703.3

22




sole post-employment benefit is required under COBRA or similar laws of any
state within the United States, or (ii) where all liabilities under such GVTC
Plan are fully the obligation of an insurer or other person unaffiliated with
GVTC.

(j)

There are no contracts, plans, agreements or arrangements covering any current
or former employee, director, contractor or other service provider that,
individually or collectively, have resulted in or could give rise to the payment
of any amount that would not be deductible pursuant to the terms of Section 280G
of the Code.

(k)

No stock or other security issued by GVTC forms or has formed a part of the
assets of any GVTC Plan.

(l)

Any individual who performs, or has performed, services for GVTC and who is not,
or has not been, treated as an employee of GVTC for federal income tax purposes
is not, and was not, an employee of GVTC for such purposes.

(m)

Disclosure Schedule 3.16(m) lists any arrangements GVTC has established which
provide for payments or benefits to its employees in connection with the
Acquisition.

(n)

Except as disclosed by GVTC on Disclosure Schedule 3.16(n) (or in an updated
Disclosure Schedule with respect to vacations in (iii) below), there is no
present or former employee of GVTC who has any claim against GVTC (whether under
law, under any employee agreement or otherwise) on account of or for:  (i)
overtime pay, other than overtime pay for the current payroll period; (ii) wages
or salaries, other than wages or salaries for the current payroll period; or
(iii) vacations, sick leave, time off or pay in lieu of vacation, sick leave or
time off, other than vacation, sick leave or time off (or pay in lieu thereof)
earned in the twelve-month period immediately preceding the date of this
Agreement or incurred in the ordinary course of business and appearing as a
liability on the most recent financial statements of GVTC.

(o)

Each contract, plan, agreement or arrangement covering any current or former
employee, director or contractor or other service provider to which GVTC is a
party that is a “nonqualified deferred compensation plan” subject to Section
409A of the Code has been operated in good faith compliance with the
requirements of Section 409A of the Code and any Internal Revenue Service
guidance issued thereunder; provided, however, that such contracts, plans,
agreements or arrangements have not necessarily been amended to conform to the
requirements of Section 409A of the Code, which amendments are not required
under existing Internal Revenue Service guidance until January 1, 2008.

Section 3.17

Material Contracts.

(a)

Disclosure Schedule 3.17, lists the following contracts and other agreements to
which GVTC is a party (the “Material Agreements”): (i) any contract or
commitment which would reasonably be expected to involve expenditures or
receipts by GVTC in excess of $25,000 in the aggregate whether or not made in
the ordinary course of business or any agreement restricting the nature or
geographic scope of its business activities in any material respect; (ii) any
agreement, indenture or other instrument relating to the borrowing of money of





12871703.3

23




amounts greater than $50,000 by GVTC or the guarantee by GVTC of any such
obligation, other than instruments relating to transactions entered into in the
ordinary course of business consistent with past practice; (iii) any agreement,
arrangement or commitment relating to either the employment of a consultant who
was a director or executive officer or the employment, election, retention in
office or severance of any present or former director or officer, providing
annual compensation in excess of $100,000 or providing material severance
benefits; (iv) any contract, agreement or understanding with a labor union; or
(v) any contract, arrangement or understanding concerning the ownership,
transfer or voting of any capital stock of GVTC, in each case whether written or
oral.

(b)

GVTC is not in default under any Material Agreement whether entered into in the
ordinary course of business or otherwise and whether written or oral, and there
has not occurred any event that, with the lapse of time or giving of notice or
both, would constitute such a default, except for defaults that would not
reasonably be expected to have a Material Adverse Effect on the conduct of
GVTC’s business with respect to the Trust Accounts.

Section 3.18

Insurance.

GVTC currently maintains insurance in scope and amount reasonable and customary
for the business in which it is engaged. GVTC has not received any written
notice of a material premium increase over current rates or cancellation with
respect to any of its insurance policies or bonds, and within the last three
years, GVTC has not been refused any insurance coverage sought or applied for.
Attached hereto as Disclosure Schedule 3.18 is a list of losses experienced
under each such policy for 2005, 2006 and in 2007 to the date of this Agreement,
and a list of all outstanding claims as of the date hereof by GVTC under any
insurance policy.

Section 3.19

Environmental Liability.

(a)

During the period that GVTC has owned, leased or operated any properties or
facilities, either directly or as a fiduciary, neither it nor any other Person
related to or affiliated with GVTC has disposed, released, or participated in or
authorized the release or threatened release of Hazardous Materials on, from or
under such properties or facilities. There is not now nor has there ever been
any presence, disposal, release or threatened release of Hazardous Materials on,
from or under any of such properties or facilities, which may have occurred
prior to GVTC having taken possession of any of such properties or facilities.
For the purposes of this Agreement, the terms “disposal,” “release,” and
“threatened release” shall have the definitions assigned thereto by the
Comprehensive Environmental Response Compensation and Liability Act of 1980, 42
U. S.C. ss. 9601 et seq., as amended (“CERCLA”).

(b)

The operations of GVTC and properties that GVTC owns or leases, either directly
or as a fiduciary, are in material compliance with Environmental Law. During the
time that GVTC has owned or leased its properties and facilities, neither GVTC
nor any third party has used, generated, manufactured or stored on, under or
about such properties or facilities or transported or arranged for disposal to
or from such properties or facilities, any Hazardous Materials in violation of
applicable Environmental Law.





12871703.3

24




(c)

During the time that GVTC has owned or leased its properties and facilities,
either directly or as a fiduciary, there has been no litigation brought or
threatened against GVTC by, or any settlement reached by GVTC with, any Person
alleging the presence, disposal, release or threatened release of any Hazardous
Materials, on, from or under any of such properties or facilities.

(d)

There are no facts, circumstances or conditions relating to the properties and
facilities owned or leased by GVTC, either directly or as a fiduciary, known to
GVTC which are reasonably likely to give rise to a claim under any Environmental
Law or to any material Environmental Costs and Liabilities.

Section 3.20

Intellectual Property.

GVTC owns the entire right, title and interest in and to, or has valid licenses
with respect to, all of the Intellectual Property necessary to conduct, in all
material respects, its business and operations as presently conducted.  GVTC has
not infringed upon, misappropriated, violated or otherwise come into conflict
with the Intellectual Property rights of any other Person.  None of such
Intellectual Property is subject to any outstanding order, decree, judgment,
stipulation, settlement, lien, charge, encumbrance or attachment.

Section 3.21

Interested Party Transactions.

Except as disclosed in Disclosure Schedule 3.21, no Related Party (as defined
below) has been directly or indirectly a party to any contract or other
arrangement (whether written or oral) with GVTC pertaining to services (other
than as an employee, officer or director), products, goods or supplies, rental
of real or personal property, or otherwise requiring payments, provided from or
to GVTC (collectively, the “Interested Party Transactions”). For purposes
hereof, the term “Related Party” shall mean a 5%-or-greater shareholder of GVTC,
a director or officer of GVTC, or any relative or spouse of such person who
shares the same home as such person (a “Family Member”) or any corporation,
partnership, limited liability company, other business entity or trust in which
such person or any Family Member of such Person has greater than a Fifty percent
(50%) interest, or of which such person or any Family Member of such person is
an officer, director, partner, member or trustee. Each Interested Party
Transaction that is an arrangement to make a loan to the applicable Related
Party, or is a deposit or other investment by the applicable Related Party, was
an “arms’-length” transaction approved pursuant to the normal underwriting
standards, and upon the normal commercial terms and conditions, that are
applicable to GVTC’s unaffiliated customers.

Section 3.22

Compliance with Federal Laws.

GVTC has not received any written notice from a Governmental Entity (i) alleging
that GVTC is operating in violation in any material respect of (A) the federal
Bank Secrecy Act, as amended and its  implementing regulations (31 CFR part
103), (B) the USA Patriot Act of 2001, Public Law 107-56 (the “USA Patriot Act”)
and the regulations promulgated thereunder, (C) any order issued with respect to
anti-money laundering by the U.S. Treasury’s Office of Foreign Assets Control,
or any other applicable anti-money laundering statute, rule or regulation, or
(ii) that GVTC is not in satisfactory compliance in any material respect with
the privacy of customer





12871703.3

25




information requirements contained in Title V of the Gramm-Leach-Bliley Act of
1999 and regulations promulgated thereunder and no fact or circumstance exists
which would cause GVTC to be in violation of any of the foregoing in any
material respects.

Section 3.23

Internal Controls.

Except as set forth on Disclosure Schedule 3.23, GVTC’s records, systems,
controls, data or information are not recorded, stored, maintained, operated or
otherwise wholly or partly dependent on or held by any means (including any
electronic, mechanical or photographic process, whether computerized or not)
which (including all means of access thereto and therefrom) are not under its
exclusive ownership and direct control, except as would not reasonably be
expected to have a Material Adverse Effect on the system of internal accounting
controls described in the next sentence. GVTC has devised and maintains a system
of internal accounting controls sufficient to provide reasonable assurances
regarding the reliability of financial reporting and the preparation of
financial statements for external purposes in accordance with GAAP.

ARTICLE IIIA
REPRESENTATIONS OF GVTC SHAREHOLDERS

Section 3A.1

Ownership of Shares.

Each GVTC Shareholder represents and warrants, severally but not jointly, to CNC
that he, she or it is the owner of the number of shares of common stock of GVTC
set forth opposite his or her name on Exhibit A, and that such shares are not
subject to any pledge or other lien, security interest, restriction or
encumbrance, except any restrictions arising pursuant to the terms of the GVTC
Shareholders Agreement.

ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF CNC

CNC hereby represents and warrants to GVTC and the GVTC Shareholders as follows:

Section 4.1

Organization.

CNC is a corporation duly organized, validly existing and in good standing under
the laws of New York State and is the owner of 100% of the outstanding stock of
CNBTC, a national banking association duly organized, validly existing and in
good standing under the laws of the United States.  CNC has the corporate power
and authority to own or lease all of its properties and assets and to carry on
its business as it is now being conducted, and is duly licensed or qualified to
do business in each jurisdiction in which the nature of the business conducted
by it or the character or location of the properties and assets owned or leased
by it makes such licensing or qualification necessary, except where the failure
to be so licensed or qualified would not have a Material Adverse Effect on the
ability of CNC to consummate the Acquisition and to provide trust services to
the Trust Accounts either directly or through CNC’s Affiliates.





12871703.3

26




Section 4.2

Authority; No Violation.

(a)

CNC has the requisite corporate power and authority to execute and deliver this
Agreement and to consummate the transactions contemplated hereby.  The execution
and delivery of this Agreement and the consummation of the transactions
contemplated hereby have been duly and validly approved by all necessary
corporate action on the part of CNC, and no other corporate proceedings on the
part of CNC are necessary to approve this Agreement and to consummate the
transactions contemplated hereby.  This Agreement has been duly and validly
executed and delivered by CNC and (assuming due authorization, execution and
delivery of this Agreement by GVTC) constitutes a valid and binding agreement of
CNC enforceable against CNC in accordance with its terms, except as enforcement
may be limited by general principles of equity whether applied in a court of law
or a court of equity and by bankruptcy, insolvency and similar laws affecting
creditors’ rights and remedies generally.

(b)

Neither the execution and delivery of this Agreement by CNC, nor the
consummation by CNC of the transactions contemplated hereby, nor compliance by
CNC with any of the terms or provisions hereof, will (i) conflict with or result
in a breach of any provision of the certificate of incorporation or by-laws of
CNC or (ii) assuming the consents, permits, authorization, approvals, filings
and registrations set forth in Section 4.3 are obtained or made, (A) violate any
statute, code, ordinance, rule, regulation, judgment, order, writ, decree or
injunction applicable to CNC or any of its properties or assets or (B) violate,
conflict with, result in a breach of any provisions of, constitute a default (or
an event which, with notice or lapse of time, or both, would constitute a
default) under, result in the termination of, accelerate the performance
required by, or result in a right of termination or acceleration under or the
creation of any Encumbrance upon any of the properties or assets of CNC under,
any of the terms, conditions or provisions of any note, bond, mortgage,
indenture, deed of trust, license, lease, agreement or other instrument or
obligation to which CNC is a party, or by which its properties or assets may be
bound or affected, except, in the case of clause (B), for such violations,
conflicts, breaches or defaults which, either individually or in the aggregate,
would not have a Material Adverse Effect on CNC’s ability to consummate the
transactions contemplated hereby.

Section 4.3

Consents and Approvals.

(a)

Except for the approval of the New York State Banking Department, no consents,
permits, authorizations, approvals or orders of, or filings or registrations
with, any Governmental Entity or with any third party are required to be
obtained or made by or on behalf of CNC in connection with (1) the execution and
delivery by CNC of this Agreement or (2) the consummation of the Acquisition and
the other transactions contemplated hereby.

(b)

As of the date hereof, CNC has no Knowledge of any reasons why all consents and
approvals will not be procured from all Governmental Entities having
jurisdiction over the transactions contemplated by this Agreement as shall be
necessary for the consummation of the Acquisition and the other transactions
contemplated by this Agreement.





12871703.3

27




Section 4.4

Financing.

CNC has, and will have, on the Closing Date and on each Post Closing Payment
Date, sufficient immediately available funds to pay the Acquisition
Consideration and enable CNC to consummate the transactions contemplated hereby.

Section 4.5

Legal Proceedings.

Neither CNC nor CNBTC, nor any of their respective direct or indirect
subsidiaries or Affiliates, is a party to any, and, to CNC’s Knowledge, there
are no pending or threatened, legal, administrative, arbitral or other
proceedings, claims, actions or governmental or regulatory investigations
against CNC, CNBTC or any of their respective direct or indirect subsidiaries or
Affiliates, which, if adversely determined, would reasonably be expected to have
a Material Adverse Effect on the conduct of such Person’s business or
challenging the validity or propriety of the transactions contemplated by this
Agreement.

Section 4.6

Broker’s Fees.

Neither CNC nor CNBTC, nor any of their respective officers or directors, has
employed any broker or finder or incurred any liability for any broker’s fees,
commissions or finder’s fees in connection with any of the transactions
contemplated by this Agreement.

Section 4.7

Regulatory Reports; Examinations.

At Closing, CNC will have timely filed all reports, registrations and
statements, together with any amendments required to be made with respect
thereto, that it was required to file with any Governmental Entity and will have
paid all fees and assessments due and payable in connection therewith.  The most
recent Office of the Comptroller of the Currency examination rating of CNC’s
trust operations was not less than “satisfactory”.  No Governmental Entity has
initiated any proceeding or, to the Knowledge of CNC, investigation into the
business or operations of CNC or the business and operations of CNC with respect
to its trust operations.  There is no unresolved violation or exception asserted
by any Governmental Entity with respect to any report or statement relating to
any examinations of CNC with respect to its trust operations which would
reasonably be expected to have a Material Adverse Effect on the conduct of CNC’s
business.

Section 4.8

Compliance with Applicable Law.

CNC holds all licenses, franchises, permits and authorizations necessary for the
lawful conduct of its business and trust operations, and in the conduct of such
business and operations has complied in all material respects with and has been
and is not in violation or default in any material respect under any applicable
law, statute, order, rule, regulation, policy and/or guideline of any
Governmental Entity, and CNC has not received written notice of any violations
of any of the above.





12871703.3

28




Section 4.9

SEC Filings; Financial Statements; Sarbanes-Oxley Act.

(a)

CNC has Previously Disclosed to GVTC a true, correct and complete copy of CNC’s
Annual Report on Form 10-K for the year ended December 31, 2006 (the “CNC  Form
10-K”), quarterly reports on Form 10-Q for the quarter ended March 31, 2007,
current reports on Form 8-K filed at any time between March 31, 2007 and the
date of this Agreement, and the definitive proxy statement for the annual
meeting of shareholders of CNC held on March 14, 2007, in each case including
all amendments thereof and all as filed by CNC with the SEC (collectively, the
“SEC Documents”).  As of their respective dates, the SEC Documents complied in
all material respects with the applicable requirements of the Securities Act and
the Exchange Act, and none of the Company’s SEC Documents contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading.

(b)

The financial statements of CNC included in the  SEC Documents (collectively,
the “CNC Financials”) comply in all material respects with applicable accounting
requirements and with the published rules and regulations of the SEC with
respect thereto, have been prepared in accordance with GAAP (except as may be
indicated in the notes thereto or, in the case of the unaudited statements, as
permitted by Form 10-Q of the SEC) and fairly present (subject, in the case of
the unaudited statements, to normal, recurring audit adjustments that are not
material), in all material respects, the consolidated financial position of CNC
and its Subsidiaries as at the dates thereof and the consolidated results of
their operations and cash flows for the periods then ended.

(c)

Each required form, report and document containing financial statements that has
been filed with or submitted to the SEC by CNC was accompanied by the
certifications required to be filed or submitted by CNC’s principal executive
officer and principal financial officer pursuant to the Sarbanes-Oxley Act and,
at the time of filing or submission of each such certification, such
certification was true and accurate and complied with the Sarbanes-Oxley Act.

Section 4.10

No Knowledge of Breach.

CNC, CNBTC and their respective direct or indirect Subsidiaries and Affiliates
have no Knowledge (1) that GVTC or any GVTC Shareholder is in breach of its
representations and warranties in this Agreement, or  (2) of any facts, events
or occurrences which could cause GVTC or any GVTC Shareholder to be in breach of
any of its representations or warranties in this Agreement.

ARTICLE V
COVENANTS

Section 5.1

Applications.

As promptly as practicable after the date hereof, and after a reasonable
opportunity for review and comment by GVTC and its counsel, CNC shall submit any
requisite applications for prior approval of, and notices with respect to, the
transactions contemplated herein to the New York State Banking Department, the
Office of the Comptroller of the Currency and the Federal





12871703.3

29




Reserve Board, as applicable, and each of the parties hereto shall, and shall
cause its Subsidiaries to, submit any applications, notices or other filings
required by law to be submitted by it to any other state or federal government
agency, department or body, the approval of which is required or desirable for
consummation of the Acquisition.  GVTC and CNC each represents and warrants to
the other that all information concerning it and its directors, officers,
shareholders and Subsidiaries included (or submitted for inclusion) in any such
application and furnished by it shall be true, correct and complete in all
material respects. Each party agrees to consult with the other parties with
respect to obtaining all necessary approvals and consents and each will keep the
other apprised of the status of matters relating to such approvals and consents.
 The parties expressly acknowledge and agree that CNC shall be solely
responsible for obtaining the approval of, and the filing of any notices with,
the New York State Banking Department, the Office of the Comptroller of the
Currency and the Federal Reserve Board, as applicable, and any costs associated
therewith.  GVTC and the GVTC Shareholders will reasonably cooperate with such
efforts and sign such documents as may reasonably be required to obtain such
approval and file such notices.

Section 5.2

Best Efforts.

(a)

Subject to the terms and conditions of this Agreement, CNC and GVTC will use all
commercially reasonable best efforts in good faith to (i) furnish such
information as may be required or desirable in connection with the preparation
of the documents referred to in Sections 5.1 above, and (ii) take or cause to be
taken all action necessary or desirable on its part so as to permit consummation
of the Acquisition at the earliest possible date, including, without limitation,
obtaining the consent or approval of any Person whose consent or approval is
required for consummation of the transactions contemplated hereby, provided that
GVTC shall not agree to make any payments or modifications to agreements in
connection therewith without the prior written consent of CNC.  Subject to the
terms and conditions of this Agreement, no party hereto shall take or fail to
take, or cause or permit its Subsidiaries to take or fail to take, or to the
best of its ability permit to be taken or omitted to be taken by any third
party, any action that would substantially impair the prospects of completing
the Acquisition pursuant to this Agreement, or that would materially delay such
completion.

(b)

Each party hereto shall give prompt notice to the other party of (i) the
occurrence, or failure to occur, of any event which occurrence or failure would
be reasonably likely to cause any of such party’s representations or warranties
contained in this Agreement to be untrue or inaccurate in any material respect
at any time from the date hereof to the Closing Date such that the conditions
set forth in Section 6.2(a) or 6.3(a), as applicable, would not be met if such
failure to be true or accurate were to occur or be continuing on the Closing
Date, and (ii) any material failure of any party to comply with or satisfy any
covenant, condition or agreement to be complied with or satisfied by it
hereunder, and each party shall use all commercially reasonable best efforts in
good faith to remedy such failure.

(c)

From the date of this Agreement through the Closing, to the extent permitted by
law and to the extent reasonably practicable, GVTC shall provide such assistance
to CNC as is reasonably necessary for CNC to prepare for the conversion and
transfer of all information concerning the assets and liabilities of GVTC into
CNC’s own data processing system, with a view to facilitating the integration of
GVTC’s and the systems of CNC and its





12871703.3

30




Subsidiaries and otherwise combining GVTC’s operations with the operations of
CNC and its Subsidiaries as soon as practicable following consummation of the
Acquisition. Such assistance shall include providing CNC or an Affiliate named
by CNC with computer file instructions with respect to the information in its
data processing system regarding the assets and liabilities of GVTC, together
with operational procedures designed to implement the transfer of such
information to CNC or such Affiliate as soon as practicable following the
Closing, provided that the confidentiality of customer information shall be
preserved and no such information shall be transferred until the Closing.  After
execution of this Agreement, GVTC and CNC shall each designate an individual to
serve as liaison concerning the transfer of data processing information and
other similar operational matters.

Section 5.3

Investigation and Confidentiality.

(a)

CNC and GVTC will each keep the other advised of all material developments
relevant to its and its Subsidiaries’ businesses and to consummation of the
transactions contemplated herein. CNC and GVTC may make or cause to be made such
reasonable investigation of the financial and legal condition of the other as
such party reasonably deems necessary or advisable in connection with the
transactions contemplated herein, provided, however, that such investigation
shall be reasonably related to such transactions and the party conducting such
investigation shall use its reasonable best efforts to minimize any disruptions
to the operations of the other party. Each of CNC and GVTC agrees to furnish the
other and the other’s advisors with such financial data and other information
with respect to its business and properties as such other party shall from time
to time reasonably request. No investigation pursuant to this Section 5.3 or
otherwise shall affect or be deemed to modify any representation or warranty
made by, or the conditions to the obligations to consummate the Acquisition of,
any party hereto.

(b)

Each of CNC, GVTC and the GVTC Shareholders (each, the “Receiving Party”) will,
and will use commercially reasonable efforts to cause its Affiliates, employees,
representatives and agents to, hold in strict confidence all Confidential
Information of any of the other parties (each, the “Disclosing Party”), unless
compelled to disclose the same by judicial or administrative process or, in the
opinion of counsel, by other federal, state or local laws, rules or regulations;
provided, however, that in either such case the Receiving Party will provide the
Disclosing Party with prompt prior notice thereof so that the Disclosing Party
may seek a protective order or other appropriate remedy and/or waive compliance
with the provisions of this Section 5.3(b).  In the event that such protective
order or other remedy is not obtained, or the Disclosing Party waives compliance
with the provisions hereof, the Receiving Party will furnish only that portion
of Confidential Information which, in the written advice of the Receiving
Party’s counsel, is required, and the Receiving Party will exercise reasonable
efforts to ensure that confidential treatment will be accorded such of the
disclosed Confidential Information as the Disclosing Party so designates.  The
Receiving Party will not otherwise disclose Confidential Information to any
Person, except with the consent of the Disclosing Party.  In the event that the
Acquisition is not consummated, the Receiving Party will promptly return all
Confidential Information to the Disclosing Party.  For the purposes hereof,
“Confidential Information” means all information of any kind concerning the
Disclosing Party or any of its Affiliates, obtained directly or indirectly from
the Disclosing Party or any of its Affiliates, in connection with the
transactions contemplated hereby, except information that the Receiving Party
can demonstrate





12871703.3

31




(a) is ascertainable or was obtained from public sources, (b) was received from
a third party not under an obligation to keep such information confidential, (c)
is or became known to the public (other than through a breach of this
Agreement), or (d) was in the Receiving Party’s possession prior to disclosure
thereof to the Receiving Party and which was not subject to any obligation to
keep such information confidential.  The Receiving Party recognizes that any
breach of the provisions of this Section 5.3(b) would result in irreparable harm
to the Disclosing Party and its Affiliates and, therefore, that the Disclosing
Party will be entitled to an injunction to prohibit any such breach or
anticipated breach, without the necessity of posting a bond, cash or otherwise,
in addition to all of its other legal and equitable remedies.

Section 5.4

Press Releases and Other Public Disclosures.

No GVTC Shareholder shall issue any press release or make any public disclosures
concerning or  related to this Agreement or the transactions contemplated
hereby. GVTC and CNC shall agree with each other as to the form, timing and
substance of any press release related to this Agreement or the transactions
contemplated hereby, and shall consult and agree with each other as to the form,
timing and substance of other public disclosures related thereto, including
without limitation, any communications with securities market professionals and
investors, provided, however, that nothing contained herein shall prohibit any
party, following notification to the other party, from making any disclosure
which is required by applicable law.

Section 5.5

Actions Pending the Acquisition.

(a)

Prior to the Closing Date, and except as otherwise provided for by this
Agreement or consented to or approved in writing by the other party hereto, each
of CNC and GVTC shall, and shall cause each of its Subsidiaries to, use its
commercially reasonable best efforts to preserve its properties, business and
relationships with customers, employees and other persons.

(b)

Except with the prior written consent of CNC (which consent will not be
unreasonably withheld, conditioned or delayed) or as expressly permitted by this
Agreement, GVTC shall not:

(i)

carry on its business other than in the usual, regular and ordinary course in
substantially the same manner as heretofore conducted, or incur an obligation
outside the ordinary course of business in excess of $100,000 which would
reasonably be expected to cause a failure of the conditions precedent set forth
in Section 6.3 hereof or which requires performance over more than one year
(other than loans and investments booked, or other transactions completed, in
the usual, regular and ordinary course of business);

(ii)

issue any shares of its capital stock or permit any treasury shares to become
outstanding; other than upon exercise of Rights outstanding prior to the date
hereof; redeem, purchase or otherwise acquire any shares of its capital stock or
any securities or obligations convertible into or exchangeable for any shares of
its capital stock;





12871703.3

32




(iii)

incur any additional debt obligation or other obligation for borrowed money
other than in the ordinary course of business consistent with past practice or
as would not reasonably be expected to cause a failure of the conditions
precedent set forth in Section 6.3 below;

(iv)

issue, grant or authorize any Rights (or amend or modify the terms or
exercisability of any outstanding Rights) or effect any recapitalization,
reclassification, stock dividend, stock split or like change in capitalization,
or redeem, repurchase or otherwise acquire any shares of its capital stock;

(v)

amend or otherwise change its organization certificate or bylaws; impose, or
suffer the imposition, on any share of capital stock of GVTC of any lien, charge
or encumbrance;

(vi)

merge or consolidate with, or acquire control over, any Person or create any
Subsidiary;

(vii)

waive or release any material right or cancel or compromise any material debt or
claim other than in the ordinary course of business consistent with past
practice or as would not reasonably be expected to cause a failure of the
conditions precedent set forth in Section 6.3 hereof, with notice to CNC;

(viii)

sell, liquidate, pledge or encumber or dispose of, or acquire any assets with a
value in excess of $50,000 (other than in the ordinary course of business
consistent with past practice; transfers of Accounts pursuant to the proper
requests made pursuant to the Governing Agreements or otherwise, or as would not
reasonably be expected to cause a failure of the conditions precedent set forth
in Section 6.3 hereof); make any capital expenditure in excess of $50,000 in the
aggregate which would reasonably be expected to cause a failure of the
conditions precedent set forth in Section 6.3 hereof; or establish new branches
or other similar facilities, close existing branches or similar facilities or
enter into or modify any real property leases relating thereto;

(ix)

other than as Previously Disclosed or as set forth on Schedule 3.16(m), and
except for the payment of  bonuses to employees for the period prior to the
Closing Date, increase the rate of compensation of, pay or agree to pay any
bonus to, or provide any additional employee benefit or incentive (including
without limitation, any “change of control” or severance payment) to, any of its
directors, officers or employees except as required by law or contractual
obligation in effect as of the date hereof or as would not reasonably be
expected to cause a failure of the condition precedent set forth in Section 6.3
hereof; or become party to, adopt, terminate, amend, or commit itself to, any
pension, retirement, profit sharing or welfare benefit plan or agreement or
employment agreement, other than in the ordinary course of business consistent
with past practice or as would not reasonably be expected to cause a failure of
the condition precedent set forth in Section 6.3 hereof or except as required by
existing plans or agreements; or accelerate the vesting of any deferred
compensation which would reasonably be expected to cause a failure of the
conditions precedent set forth in Section 6.3 hereof;





12871703.3

33




(x)

change its investment management policies or other material banking policies in
any material respect except as may be required by changes in applicable law, or
as required by the New York State Banking Department;

(xi)

engage or enter into any new Interested Party Transactions, or modify, extend or
renew any existing Interested Party Transactions;

(xii)

change its methods of accounting in effect on December 31, 2006, except as
required by changes in GAAP concurred in by its independent certified public
accountants, or change any of its methods of reporting income, deductions or
other items for federal income tax purposes from those employed in the
preparation of its federal income tax returns for the fiscal year ended December
31, 2006, except as required by applicable law;

(xiii)

take any action that would result in any of its representations or warranties in
this Agreement being or becoming untrue in any material respect at any time
prior to the Closing, or in any of the conditions to the Acquisition set forth
in Article VI not being satisfied, except as may be required by law;

(xiv)

extend the statute of limitations on any open tax return years;

(xv)

purchase for its own account any investment, in any form, which has a stated
maturity date of greater than ninety (90) days or purchase any investment in an
amount in excess of $100,000 which is not either a U.S. treasury bill or a bank
certificate of deposit and which would reasonably be expected to cause a failure
of the condition precedent set forth in Section 6.3 hereof; or

(xvi)

agree to do any of the foregoing or take any other action which would in any
manner interfere with, impede, delay, or make more costly the consummation of
the transactions contemplated hereby.

(c)

CNC shall not, except with the prior written consent of GVTC (which consent
shall not unreasonably be withheld, conditioned or delayed) or as expressly
permitted by this Agreement, carry on its business other than in the usual,
regular and ordinary course in substantially the same manner as heretofore
conducted or take any actions that would result in any of its representations or
warranties in this Agreement being or becoming untrue in any material respect at
any time prior to the Closing, or in any of the conditions to the Acquisition
set forth in Article VI not being satisfied, except as may be required by law;
provided, however, that nothing herein shall be construed to prevent CNC from
acquiring or agreeing to acquire any Person, by merging or consolidating with,
by purchasing an equity interest in or a portion of the assets of, or by any
other manner, such Person or taking actions reasonably related thereto, so long
as such transaction would not materially delay or prevent the consummation of
the transactions contemplated by this Agreement.

Section 5.6

Employee Benefits.

(a)

Each current employee of GVTC shall continue as an employee of GVTC immediately
after the Closing and shall be given credit for past service with GVTC for
purposes





12871703.3

34




of determining eligibility for, and vesting of employee benefits (but not for
pension benefit accrual purposes) under all welfare and retirement programs
maintained by CNC or its Subsidiaries (collectively, the “CNC Plans”) in which
such employees participate following the Acquisition. In the event that the
employment of any current employee of GVTC shall be terminated without cause
after the Closing, such employees shall be entitled to receive benefits under
CNC’s usual severance practice (without duplication, however, with any payment
under any severance or separation plan, program, agreement or arrangement
maintained or provided by GVTC).

(b)

Following the Closing, CNC shall cause GVTC or the Successor Entity to continue
GVTC’s existing 401(k) Plan (the “401(k) Plan”) such that each employee of GVTC
or any Successor Entity may continue to participate in the 401(k) Plan on the
same terms after Closing  as existed prior to Closing.  At no time after Closing
and prior to the date that the GVTC Shareholders receive the third Post Closing
Date Payment, shall GVTC or any Successor Entity amend, modify or terminate the
401(k) Plan without the prior written Consent of the GVTC Shareholders
Committee, except that changes and amendments may be made in the ordinary course
of business to comply with ERISA and other applicable laws.

(c)

Prior to the Closing, GVTC shall take all actions that may reasonably be
requested by CNC in writing upon advance notice of not less than 90 days with
respect to (i) causing the continuation on and after the Closing of any
contract, arrangement or insurance policy relating to any GVTC Plan for such
period as may be requested by CNC, or (ii) cooperating with CNC to facilitate
the merger of any GVTC Plan (other than the 401(k) Plan) into any CNC Plan as of
or following the Closing.  Each GVTC Plan that is not merged into a CNC Plan
pursuant to clause (iii) above, shall be assumed by CNC to the extent permitted
by the terms of the GVTC Plan; provided that, to the extent necessary, each GVTC
Plan (other than the 401(k) Plan) shall be amended, effective prior to the
Closing, to provide that GVTC and any Successor Entity shall have the right to
amend and/or terminate each such plan at any time, including any time after the
Closing.

(d)

CNC, GVTC or any Successor Entity shall provide COBRA continuation coverage, to
the extent required by law, to any qualified beneficiary who (i) is receiving
COBRA continuation coverage as of the Closing, or (ii) experiences a qualifying
event (as such term is defined in the Code and implementing regulations) as a
result of the Acquisition.

Section 5.7

Takeover Laws.

No party hereto shall take any action that would cause the transactions
contemplated by this Agreement or any of the Transaction Documents to be subject
to the requirements imposed by any Takeover Law (to the extent not subject to
such requirements as of the date hereof), and each of them shall take all
necessary steps within its control to exempt (or ensure the continued exemption
of) all such transactions from, or if necessary challenge the validity or
applicability of, any applicable Takeover Law, as now or hereafter in effect.
For purposes of this Section, “Takeover Law” shall mean any legal requirement
related to mergers, business combinations, sale of control, affiliate
transactions, or antitrust laws or regulations which is applicable to the
transactions contemplated by this Agreement except for federal and New York
State laws





12871703.3

35




applicable in the ordinary course of business to proposed mergers and
affiliations between banks and trust companies.

Section 5.8

No Solicitation.

(a)

Subject to Section 5.8(b) hereof, from and after the date of this Agreement
until the earlier of the Closing or the termination of this Agreement in
accordance with its terms, neither GVTC nor any Person acting on behalf of GVTC
shall, directly or indirectly, (a) solicit, initiate or respond to discussions
or engage in negotiations with any Person (whether such negotiations are
initiated by GVTC or otherwise) or take any other action intended or designed to
facilitate the efforts of any Person, other than CNC, relating to the possible
acquisition, recapitalization or other business combination involving GVTC
(whether by way of merger, purchase of capital stock, purchase of assets or
otherwise) or any material portion of its capital stock or assets (with any such
efforts by any such Person, including a firm proposal to make such an
acquisition (subject to ordinary and customary due diligence), to be referred to
as “Takeover Proposal”), (b) provide non-public information with respect to GVTC
to any Person, other than  the GVTC Shareholders, clients, potential clients,
vendors or potential vendors who, in each case, have executed appropriate
confidentiality agreements, CNC and its professional advisors or GVTC’s
professional advisors, or (c) enter into an agreement, or a letter of intent or
term sheet, with any Person, other than CNC, providing for a possible Takeover
Proposal.  If GVTC receives any offer or proposal related to a Takeover
Proposal, GVTC shall promptly (but in any event within forty-eight (48) hours of
receipt) notify CNC thereof, including information as to the identity of the
party making any such offer or proposal and the specific terms of such offer or
proposal, as the case may be.

(b)

Notwithstanding anything to the contrary contained in Section 5.8(a), prior to
the Closing or the termination of this Agreement in accordance with its terms,
GVTC may, to the extent the Board of Directors of GVTC determines, in good
faith, after consultation with outside legal counsel, that its fiduciary duties
could reasonably require it to do so, participate in discussions or negotiations
with, and, subject to the requirements of Section 5.8(c), furnish non-public
information, and afford access to the properties, books or records of GVTC to
any Person after such Person has delivered to GVTC in writing, an unsolicited
bona fide Takeover Proposal with respect to GVTC (which has not been withdrawn)
which the Board of Directors of GVTC in its good faith judgment determines,
after reasonable inquiry and consultation with its financial advisor and legal
counsel (i) would be reasonably likely to result in a transaction more favorable
than that contemplated by this Agreement to the shareholders of GVTC (which
judgment must be reasonable), and (ii) that the Person making such Takeover
Proposal is financially capable of consummating such Takeover Proposal or that
the financing necessary to consummate such Takeover Proposal, to the extent
required, is then committed or is capable of being obtained by such Person (a
“Superior Proposal”). In the event GVTC receives a Superior Proposal, nothing
contained in this Agreement (but subject to the terms of this Section 5.8(b))
will prevent the Board of Directors of GVTC from recommending such Superior
Proposal to the shareholders of GVTC, if the Board determines, in good faith,
after consultation with outside legal counsel, that such action is reasonably
required by its fiduciary duties; in such case, the Board of Directors of GVTC
may withdraw, modify, condition or refrain from making its recommendations set
forth in the relevant sections in this Agreement; provided, however, that GVTC
shall not recommend to the GVTC Shareholders a Superior Proposal for a period of
not less than the greater of two full





12871703.3

36




business days and 48 hours after CNC’s receipt of a copy of such Superior
Proposal and the identity of the third party; and provided, further, that unless
this Agreement is terminated pursuant to Article VII, nothing contained in this
Section 5.8(b) shall limit GVTC’s obligation to hold and convene a special
meeting of the GVTC Shareholders (regardless of whether the recommendation of
the Board of Directors of GVTC shall have been withdrawn, modified or not yet
made) or to provide the GVTC Shareholders with material information relating to
such meeting.

(c)

Notwithstanding anything to the contrary herein, GVTC  shall not provide any
non-public information to a third party unless: (x) GVTC provides such
non-public information pursuant to a nondisclosure agreement with terms
regarding the protection of oral or written confidential information at least as
restrictive as such terms in the confidentiality agreement heretofore entered
into by the parties hereto; and (y) such non-public information has been
previously delivered or made available to CNC.

Section 5.9

Certain Liability Matters.

(a)

CNC covenants and agrees that the obligations of GVTC under GVTC’s organization
certificate, by-laws and any indemnification contracts to indemnify, defend and
hold harmless, the officers and directors of GVTC against all claims, losses,
damages, costs, expenses (including reasonable attorneys’ and other
professionals’ fees and expenses), fines, liabilities or judgments arising out
of or related to acts or omissions taken by such parties, in their capacity as
officers or directors GVTC (“GVTC’s Indemnification Obligations”) will not be
terminated or modified in such  a manner as to adversely affect any present of
former director or officer of GVTC, without the prior written consent of any
affected Person, and further agrees that the GVTC Indemnification Obligations
will be continued in the organizational documents of any Successor Entity for
the benefit of any former director or officer of GVTC.

(b)

CNC covenants and agrees that if GVTC, any Successor Entity or any of their
respective successors or assigns (i) consolidates with or merges into any other
Person or (ii) transfers all or substantially all of its properties and assets
to any Person, then, and in each such case, proper provision shall be made so
that the Successor Entity or any of its successors or assigns (A) assume GVTC’s
Indemnification Obligations with respect to the then present or former directors
and officers of GVTC and (B) provide officers’ and directors’ liability
insurance in respect of acts or omissions occurring subsequent to closing and
 prior to the consumation of any such transaction, covering each director and
officer of GVTC then covered by CNC’s policy, on terms with respect to coverage
and amount no less favorable than those of CNC’s policy, for a period of at
least six (6) years after the consumation of any such transaction.

(c)

CNC covenants and agrees that after Closing, the members of the Advisory
Committee and the Sub-committees shall be provided the same indemnification and
insurance coverage that CNC, GVTC or any Successor Entity provides to the
officers and directors of GVTC or any Successor Entity.





12871703.3

37




Section 5.10

Fees and Expenses.

Except as set forth in Section 7.2(b), Section 5.1 and this Section 5.10, all
fees and expenses incurred in connection with this Agreement and the
transactions contemplated hereby (the “Transaction Costs”) shall be paid by the
party incurring such expenses, whether or not such transactions are consummated.
 Notwithstanding the preceding sentence, CNC, in the event the Acquisition
closes, shall allow GVTC a credit of up to U.S. [*] against the GVTC minimum
capital requirement in Section 6.3(d) below to pay for legal and accounting
work, and certain other expenses of GVTC which would normally be paid in an
acquisition by the buyer.  Such costs are subject to CNC’s reasonable approval
based on submission by GVTC of an itemized list of expenses for which GVTC
requests this credit.

Section 5.11

Financial Statements.

CNC will furnish to the GVTC Shareholders Committee:

(a)

within 120 days after the end of each fiscal year occurring on or prior to the
expiration of the Third Measuring Period, the audited consolidated statements of
condition of GVTC and the Successor Entity, and related consolidated statements
of income, cash flows and changes in shareholders’ equity (including related
notes, if any) as of the end of and for such year, setting forth in each case in
comparative form the figures for the previous fiscal year, all reported on by an
independent public accountant selected by GVTC or the Successor Entity and
reasonably acceptable to the GVTC Shareholders Committee to the effect that such
financial statements present fairly in all material respects the financial
condition and results of operations of GVTC or any Successor Entity in
accordance with GAAP consistently applied; and

(b)

within 45 days after the end of each of the first three fiscal quarters of each
fiscal year occurring, in whole or in part, on or prior to the expiration of the
Third Measuring Period, an interim unaudited calculation of the Net Revenue of
GVTC or the Successor Entity for the fiscal quarter and for the applicable
Measuring Period on a year to date basis, certified by the Chief Financial
Officer of CNC as presenting fairly in all material respects the Net Revenue of
GVTC or the Successor Entity for the periods indicated, subject to audit and
adjustments.

ARTICLE VI
CONDITIONS PRECEDENT

Section 6.1

Conditions Precedent to Obligations of CNC and the GVTC Shareholders.

The respective obligations of CNC and the GVTC Shareholders to effect the
Acquisition and to consummate the other transactions contemplated by this
Agreement and the other Transaction Documents shall be subject to satisfaction
or waiver of the following conditions on or prior to the Closing Date:

(a)

The parties hereto shall have received all regulatory approvals required or
mutually deemed necessary in connection with the transactions contemplated by
this Agreement or any of the other Transaction Documents, all notice periods and
waiting periods required after the granting of any such approvals shall have
passed and all conditions contained in any such





12871703.3

38




approval required to have been satisfied prior to consummation of such
transactions shall have been satisfied; and

(b)

There shall not have been instituted or pending any action or proceeding by any
governmental authority or administrative agency or in a court of competent
jurisdiction, nor shall there be in any effect any judgment, order, decree or
injunction of any governmental authority, administrative agency or court of
competent jurisdiction, or any other legal restraint enjoining or preventing the
consummation of the transactions contemplated by this Agreement.

(c)

The actions required in Section 2.5 with respect to the Retained Management,
officers and directors of GVTC following Closing and the establishment of the
Advisory Committee and Sub-committees shall have been completed.

Section 6.2

Conditions Precedent to Obligations of the GVTC Shareholders.

The obligations of each GVTC Shareholder to effect the Acquisition and to
consummate the other transactions contemplated by this Agreement and the
Transaction Documents shall be subject to satisfaction of the following
additional conditions at or prior to the Closing Date unless waived by the GVTC
Shareholder pursuant to Section 7.4 hereof:

(a)

The representations and warranties of CNC set forth in Article IV hereof shall
be true and correct in all material respects as of the date of this Agreement
and as of the Closing Date as though made on and as of the Closing Date (or, in
the case of any representation and warranty which specifically relates to an
earlier date, as of such earlier date), except as otherwise contemplated by this
Agreement or consented to in writing by GVTC; provided, however, that the
condition contained in this paragraph (a) shall be deemed to be satisfied unless
the failure of such  representations and warranties to be so true and correct in
all material respects constitutes, individually or in the aggregate, a Material
Adverse Effect on CNC’s ability to consummate the transactions contemplated by
this Agreement and the other Transaction Documents;

(b)

CNC shall have in all material respects performed all obligations and complied
with all covenants required by this Agreement to be performed or complied with
at or prior to the Closing Date;

(c)

CNC shall have delivered to GVTC and the GVTC Shareholders a certificate, dated
the Closing Date and signed by its President and Chief Executive Officer, to the
effect that the conditions set forth in paragraphs (a) and (b) of this Section
have been satisfied; and

(d)

The GVTC Shareholder shall have received his, her or its pro-rata share of the
Closing Date Payment.

Section 6.3

Conditions Precedent to Obligations of CNC.

The obligations of CNC to effect the Acquisition and to consummate the other
transactions contemplated by this Agreement and the Transaction Documents shall
be subject to





12871703.3

39




satisfaction of the following additional conditions at or prior to the Closing
Date, unless waived by CNC pursuant to Section 7.4 hereof:

(a)

The representations and warranties of GVTC set forth in Article III hereof shall
be true and correct in all material respects as of the date of this Agreement
and as of the Closing Date as though made on and as of the Closing Date (or, in
the case of any representation and warranty which specifically relates to an
earlier date, as of such earlier date), except as otherwise contemplated by this
Agreement or consented to in writing by CNC; provided, however, that the
condition contained in this paragraph (a) shall be deemed to be satisfied unless
the failure of such representations and warranties to be so true and correct in
all material respects constitutes, individually or in the aggregate, a Material
Adverse Effect on GVTC;

(b)

GVTC shall have in all material respects performed all obligations and
conditions and complied with all covenants required by this Agreement to be
performed or complied with at or prior to the Closing Date;

(c)

GVTC shall have delivered to CNC a certificate, dated the Closing Date and
signed by its President and Chief Executive Officer, to the effect that the
conditions set forth in paragraphs (a) and (b) of this Section have been
satisfied;

(d)

GVTC’s Shareholders’ Investment (as such term is used in the GVTC Financial
Statements) as shown on GVTC’s statement of condition prepared in accordance
with GAAP at and as of the Closing Date shall be no less than the total of (i)
the minimum capital required of GVTC computed in accordance with the regulations
of the New York State Banking Department for trust companies, plus (ii) [*],
calculated in a manner consistent with the accounting policies and procedures
followed by GVTC in its preparation of the GVTC Financial Statements; and which
calculation of Shareholders’ Investment shall include (w) the aggregate exercise
price of the Stock Options exercised by the Optionees as provided in Section 2.6
hereof, (x) the premiums for a six (6) year tail policy for GVTC’s directors’
and officers’ liability insurance coverage purchased by GVTC, and (y) all
accrued income and expenses to the Closing, including withholding taxes related
to the exercise of the Stock Options, and all unpaid expenses of GVTC for any
GVTC Transaction Costs in excess of U.S. [*].  The parties agree that any
Shareholders’ Investment in excess of amounts necessary to satisfy the condition
set forth in this Section may be paid as a dividend by GVTC to the GVTC
Shareholders;

(e)

Except as disclosed at Closing and waived by CNC under Section 7.4 hereof, GVTC
shall have completed and paid amounts showing as owed on all tax returns and tax
information returns due on or before the Closing Date and shall have
accomplished all back-up withholding required on or before the Closing Date, and
accrued for the costs and expenses of such matters as of or before the Closing
Date; and

(f)

Subject to Section 2.7(b), each shareholder of GVTC shall have consented in
writing to making a 338(h)(10) Election and shall have agreed to sign, IRS Form
8023 for Elections Under Section 338 for Corporations Making Qualified Stock
Purchases.





12871703.3

40




ARTICLE VII
TERMINATION, WAIVER AND AMENDMENT; INDEMNIFICATION; ARBITRATION

Section 7.1

Termination.

This Agreement may be terminated at any time prior to the Closing:

(a)

by the mutual written consent duly authorized by the respective Boards of
Directors of CNC and GVTC;

(b)

by CNC in writing, if GVTC has, or by GVTC in writing, if CNC has, breached (i)
any covenant or agreement contained herein or (ii) any representation or
warranty contained herein, only if, in either case, (x) to the extent that such
breach is curable, such breach has not been cured within 30 days after the date
on which written notice thereof is given to the breaching party, and (y) such
breach would entitle the non-breaching party not to consummate the transactions
contemplated hereby under Article VI hereof;

(c)

by CNC or GVTC in writing, if the applications for prior approval referred to in
Section 5.1 hereof have been finally denied, and the time period for appeals and
requests for reconsideration has expired, or if any governmental entity of
competent jurisdiction shall have issued a final nonappealable order enjoining
or otherwise prohibiting the Acquisition;

(d)

by CNC or GVTC, in writing, if the Acquisition shall not have been consummated
by the close of business on March 31, 2008, unless the failure to so consummate
by such date shall be principally due to the failure of the party seeking to
terminate this Agreement to perform or observe the covenants and agreements set
forth herein;

(e)

by CNC, if (i) the Board of Directors of GVTC shall withdraw, modify or change
its approval or recommendation of this Agreement or the transactions
contemplated thereby in a manner adverse to CNC; (ii) the Board of Directors of
GVTC shall have recommended to the GVTC Shareholders a Superior Proposal, or
GVTC or the GVTC Shareholders shall have executed a letter of intent, a binding
definitive agreement or a similar document with respect to a Superior Proposal;
or (iii) a Takeover Proposal with respect to GVTC is publicly announced and,
upon CNC’s request, GVTC fails to issue a press release announcing its
opposition to such Takeover Proposal within three (3) business days after such
request; or (iv) the Board of Directors of GVTC shall have resolved to take any
action described in clause (i) or (ii) of this Section 7.1(e); and

(f)

by GVTC, if the Board of Directors of GVTC shall have recommended to the
shareholders of GVTC a Superior Proposal, or GVTC shall have executed a binding
definitive agreement with respect to a Superior Proposal, in each case in
accordance with Section 5.8, provided that GVTC has complied with all provisions
thereof.

Section 7.2

Effect of Termination.

(a)

In the event this Agreement is terminated pursuant to Section 7.1 hereof, this
Agreement shall become void and have no effect, except that (i) the provisions
relating to confidentiality and break-up fees and expenses set forth in Sections
5.3(b) and 7.2(b) hereof,





12871703.3

41




respectively, shall survive any such termination and (ii) a termination pursuant
to Section 7.1 shall not relieve the breaching party from liability for any
willful breach of such covenant or agreement or representation or warranty
giving rise to such termination.

(b)

In the event that this Agreement is terminated (i) by CNC pursuant to Section
7.1(e) or (ii) by GVTC pursuant to Section 7.1(f) after a Takeover Proposal from
a third party is received by GVTC or made public or otherwise communicated to
its shareholders (unless CNC is then in breach of its representations,
warranties or covenants contained in this Agreement such that conditions set
forth in Section 6.3(a) or (b) would not be satisfied, and GVTC shall have duly
given written notice to that effect prior to such termination), then in each
case (without duplication) GVTC shall pay in immediately available funds to an
account designated by CNC, no later than three (3) business days after the date
of such termination, all out-of-pocket costs and expenses (including without
limitation, professional fees of outside legal counsel, financial advisors and
accountants, and their expenses) actually incurred by CNC and its Subsidiaries
in connection with the transactions contemplated by this Agreement, such costs
and expenses not to exceed One Hundred Thousand Dollars ($100,000) in the
aggregate. In the event this Agreement is terminated under the circumstances
described in the preceding sentence, and either (x) GVTC shall have consummated
a transaction with a third party with respect to a Takeover Proposal within one
hundred eighty (180) days of the termination of this Agreement, or (y) within
such one hundred eighty (180) day period, any third party Person consummates a
tender or exchange offer in which it acquires 50% or more of the outstanding
GVTC Common Stock, then, in addition to the amounts required under the preceding
sentence, GVTC shall pay in immediately available funds to an account designated
by CNC, no later than three (3) business days after the date of the applicable
triggering event, a fee equal to [*], as liquidated damages and not as a
penalty.

Section 7.3

Survival of Representations, Warranties and Covenants.

All representations, warranties and covenants in this Agreement or in any
instrument delivered pursuant hereto shall expire on, and be terminated and
extinguished at[*]; provided, that no such representations, warranties or
covenants shall be deemed to be terminated or extinguished so as to deprive CNC
or GVTC (or any director, officer or controlling person thereof) of any defense
in law or equity which otherwise would be available against the claims of any
Person, including, without limitation, any shareholder or former shareholder of
either CNC or GVTC, the aforesaid representations, warranties and covenants
being material inducements to the consummation by CNC and GVTC of the
transactions contemplated herein.

Section 7.4

Waiver.

Except where not permitted by law, CNC, GVTC or the GVTC Shareholder Committee,
by written instrument signed by such party or an executive officer of such party
if applicable, may at any time extend the time for the performance of any of the
obligations or other acts of another party, and may waive (i) any inaccuracies
of such other party in the representations or warranties contained in this
Agreement or any document delivered pursuant hereto, (ii) compliance with any of
the covenants, undertakings or  agreements of such other party, or satisfaction
of any of the conditions precedent to its obligations, contained herein or (iii)
the performance by such other party of any of its obligations set out herein or
therein. No failure or





12871703.3

42




delay on the part of any party hereto in the exercise of any right hereunder
shall impair such right or be construed as a waiver of, or acquiescence in, any
breach of any representation, warranty or agreement herein, nor shall any single
or partial exercise of any such right preclude other or further exercise thereof
or of any other right.

Section 7.5

Amendment or Supplement.

This Agreement may be amended or supplemented at any time prior to the Closing
only by mutual agreement of the parties hereto evidenced by a written instrument
signed by such parties.  Until the completion of the Closing, each GVTC
Shareholder hereby irrevocably authorizes and appoints GVTC, with full power of
substitution and resubstitution, as his, her or its representative and true and
lawful attorney-in-fact and agent to provide any notices of termination under
Section 7.1 hereof, to execute and deliver all agreements, certificates,
statements, notices, approvals, extensions, waivers, undertakings, amendments
and other documents required or permitted to be given in connection with the
consummation of the transactions contemplated by this Agreement, provided
however, that GVTC shall not execute any agreements, certificates, statements,
notices, approvals, extensions, waivers, undertakings, amendments and other
documents that would materially adversely affect the right of the GVTC
Shareholders hereunder, including, without limitation, a decrease in the
Acquisition Consideration, the manner or timing of payment of any Acquisition
Consideration, or amendment  to the GVTC Shareholders’ indemnification
obligations, without the prior written consent of any affected Person.

Section 7.6

Indemnification.

(a)

From and after the Closing, and subject to the terms and conditions of this
agreement, the GVTC Shareholders shall indemnify and hold harmless CNC and its
officers, directors, employees and agents (collectively, the “CNC Parties”) from
and against any and all Losses which it or they suffer, incur or sustain arising
out of or attributable to (whether or not arising out of Third Party Claims):
 (i) any inaccuracy in or breach of any representation or warranty made by GVTC
in this Agreement that survives the Closing; and (ii) any breach or
nonperformance of any covenant to be performed by GVTC pursuant to this
Agreement. The indemnifications provided in this Section 7.6 shall be the
exclusive remedy of the CNC Parties and the CNC Parties shall not be entitled to
any additional remedies available to them.  Any amount which has been fixed in
amount and determined in accordance with the procedures under this Section 7.6
to be due to the CNC Parties from the GVTC Shareholders under this Section
7.6(a) will be set off against certain Post Closing Date Payments due to the
GVTC Shareholders prior to the distribution of such payments to the GVTC
Shareholders as provided in Sections 7.6(h) and 7.6(i) below, which right of
setoff shall be CNC’s sole and exclusive means of collecting amounts due from
the GVTC Shareholders for claims made under this Section 7.6(a).

(b)

From and after the Closing, and subject to the terms and conditions of this
Agreement, CNC shall indemnify and hold harmless GVTC, the GVTC Shareholders,
each of their respective officers, directors, employees and agents
(collectively, the “GVTC Parties”) from and against any and all Losses which it
or they suffer, incur, or sustain arising out of or attributable to (whether or
not arising out of Third Party Claims) (i) any inaccuracy in or breach of any
representation or warranty made by CNC in this Agreement that survives the
Closing, (ii)





12871703.3

43




any breach or nonperformance of any covenant to be performed by Purchaser
pursuant to this Agreement, and (iii) the business or operations of GVTC or CNC
with respect to Accounts arising after the Closing.  The indemnification
provided in this Section 7.6(b) shall be the exclusive remedy of the GVTC
Parties and the GVTC Parties shall not be entitled to any additional remedies
available to them.

(c)

Notwithstanding any other provision in this Agreement to the contrary, neither
the GVTC Shareholders nor CNC shall be charged with any obligation under the
foregoing indemnity  (i) unless the aggregate amount of Losses exceeds $[*] (it
being understood that once the aggregate amount of Losses exceeds $[*], the
indemnifying party shall be liable for all Losses (i.e., Losses back to the
first dollar).

(d)

The obligations to indemnify and hold harmless a party pursuant to this Section
7.6, other than indemnification for a breach by GVTC of its representation and
warranty under Section 3.15(d), shall terminate on [*], and the obligations to
indemnify and hold harmless a party pursuant to this Section 7.6 with respect to
a breach by GVTC of its representation and warranty under Section 3.15(d) shall
terminate on [*]; provided, however, that such obligations to indemnify and hold
harmless shall not terminate with respect to any item as to which the person to
be indemnified shall have previously made a claim within the appropriate time by
delivering a notice (stating in reasonable detail the basis of such claim) to
the party to be providing the indemnification; and provided, further that all
covenants to be performed prior to the Closing shall terminate at the Closing.

(e)

The amount of any Losses claimed by any Indemnified Party hereunder shall be net
of any insurance, indemnity, contribution or other payments or recoveries of a
like nature with respect thereto.  Notwithstanding anything in this Agreement to
the contrary, no party hereto shall be required to indemnify or hold harmless
any other party hereto or otherwise compensate any other party hereto for Losses
with respect to exemplary, consequential, special, indirect or punitive damages,
including any loss theories based on a multiple of purchase price or lost
profits.

(f)

An Indemnified Party shall not be entitled to multiple recovery for the same
Losses.

(g)

In determining the amount of indemnification due under this Article VII, all
payments shall be reduced by any tax benefit actually realized by the
Indemnified Party on account of the underlying claim.

(h)

Except for claims made under Section 7.6(a)(i) by the CNC Parties for a breach
by GVTC of its representation and warranty set forth in Section 3.15(d) (a
“Subchapter S Claim”) which are addressed in Section 7.6(i) hereof, (i) any
amounts due to the CNC Parties from the GVTC Shareholders under Section 7.6(a)
hereof which has been properly asserted prior to [*] will be offset from the
actual amount payable on [*], (ii) the aggregate maximum amount for which the
CNC Parties may seek indemnification from the GVTC Shareholders under Section
7.6(a) hereof for Losses is limited to the actual aggregate amount of the [*]
and (iii) no GVTC Shareholder shall be responsible to indemnify the CNC Parties
in an amount in excess of the portion of the [*] payable to such GVTC
Shareholder. Without limiting the foregoing, as an





12871703.3

44




Indemnified Party under this Section 7.6(i), CNC may withhold any portion of the
[*] (up to the maximum amount of any outstanding claim for indemnification as of
[*]) due to a GVTC Shareholder under Article II hereof until any claim against
the GVTC Shareholders for indemnification of which the CNC Parties have given
notice hereunder prior to [*] has been finally resolved.

(i)

With respect to Subchapter S Claims,  (i) any amounts due to the CNC Parties
 from the GVTC Shareholders under a Subchapter S claim for Losses which has been
properly asserted prior to [*] will be offset against the actual amount of Post
Closing Date Payments that are due to a GVTC Shareholder (the “Available
Subchapter S Off-Set Amount”), (ii) the aggregate maximum amount for which the
CNC Parties may seek indemnification under a Subchapter S claim is limited to
the aggregate amount of the Available Subchapter S Off-Set Amount, and (iii) no
GVTC Shareholder shall be responsible to indemnify the CNC Parties in an amount
in excess of the portion of the Available Subchapter S Off-Set Amount payable to
such GVTC Shareholder.  Without limiting the foregoing, as an Indemnified Party
under this Section 7.6(i) hereof, CNC may withhold any portion of any unpaid
Post Closing Date Payments which are scheduled to be paid to a GVTC Shareholder
after the date that CNC makes a Subchapter S Claim against the GVTC Shareholders
until such Subchapter S Claim has been finally resolved.

(j)

Any party entitled to be indemnified under this Agreement (an “Indemnified
Party”) seeking indemnification for any Loss or potential Loss arising from a
claim asserted by a third party against the Indemnified Party (a “Third Party
Claim”) shall give prompt written notice to the other party hereunder (the
“Indemnifying Party”).  Written notice to the Indemnifying Party of the
existence of a Third Party Claim shall be given by the Indemnified Party within
45 days after its receipt of a written assertion of liability from the third
party; provided, however, that the Indemnified Party shall not be foreclosed
from seeking indemnification pursuant to this Section 7.6 by any failure to
provide timely notice of the existence of a Third Party Claim to the
Indemnifying Party except and only to the extent that the Indemnifying Party
actually incurs an out-of-pocket expense or otherwise has been damaged or
prejudiced as a result of such delay.

(k)

Except as otherwise provided herein, the Indemnifying Party may elect to
compromise or defend, at such Indemnifying Party’s own expense and by such
Indemnifying Party’s own counsel (which counsel shall be reasonably satisfactory
to the Indemnified Party), any Third Party Claim.  If the Indemnifying Party
elects to compromise or defend such Third Party Claim, it shall, within 45 days
after receiving notice of the Third Party Claim, notify the Indemnified Party of
its intent to do so, and the Indemnified Party shall cooperate, at the expense
of the Indemnifying Party, in the compromise of, or defense against, such Third
Party Claim.  If the Indemnifying Party elects not to compromise or defend
against the Third Party Claim, or fails to notify the Indemnified Party of its
election to do so as herein provided, or otherwise abandons the defense of such
Third Party Claim, (i) the Indemnified Party may pay (without prejudice of any
of its rights as against the Indemnifying Party), compromise or defend such
Third Party Claim and (ii) the costs and expenses of the Indemnified Party
incurred in connection therewith shall be indemnifiable by the Indemnifying
Party pursuant to the terms of this Agreement.  Notwithstanding anything to the
contrary contained herein, in connection with any Third Party Claim in which the
Indemnified Party shall reasonably conclude, based upon the advice of its
counsel, that (x) there is a conflict of interest between the Indemnifying Party
and the





12871703.3

45




Indemnified Party in the conduct of the defense of such Third Party Claim or (y)
there are specific defenses available to the Indemnified Party which are
different from or additional to those available to the Indemnifying Party and
which could be materially adverse to the Indemnifying Party, then the
Indemnified Party shall have the right to assume and direct the defense and
compromise of such Third Party Claim.  In such an event, the Indemnifying Party
shall pay the fees and disbursements of counsel to each of the Indemnifying
Party and the Indemnified Party.  Notwithstanding the foregoing, neither the
Indemnifying Party nor the Indemnified Party may settle or compromise any claim
(unless the sole relief payable to a third party in respect of such Third Party
Claim is monetary damages that are paid in full by the party settling or
compromising such claim) over the objection of the other, provided, however,
that consent to settlement or compromise shall not be unreasonably withheld.  In
any event, except as otherwise provided herein, the Indemnified Party and the
Indemnifying Party may each participate, at its own expense, in the defense of
such Third Party Claim.  If the Indemnifying Party chooses to defend any claim,
the Indemnified Party shall make available to the Indemnifying Party any
personnel or any books, records or other documents within its control that are
reasonably necessary or appropriate for such defense, subject to the receipt of
appropriate confidentiality agreements.  Notwithstanding anything to the
contrary contained in this paragraph (k), in the event prompt action is required
with respect to the defense of a Third Party Claim, the Indemnified Party shall,
subject to the terms and conditions of this Article VII, have the right to
assume the defense of such Third Party Claim; provided, however, that in the
event that the Indemnifying Party subsequently elects to assume the defense of
such Third Party Claim, then the provisions set forth in this paragraph (k)
shall be applicable and the Indemnifying Party shall, subject to the terms and
conditions of this Section 7.6, reimburse the Indemnified Party for any costs
and expenses incurred by the Indemnified Party prior to the date the
Indemnifying Party assumes control of such Third Party Claim.

(l)

Notwithstanding the foregoing, if an offer of settlement or compromise is made
by a third party claimant, and the Indemnifying Party notifies the Indemnified
Party in writing of the Indemnifying Party’s willingness to accept the
settlement offer and pay the amount called for by such offer, and the
Indemnified Party declines to accept such offer, the Indemnified Party may
continue to contest such claim, free of any participation by the Indemnifying
Party, and the amount of any ultimate liability with respect to such
indemnifiable claim that the Indemnifying Party has an obligation to pay
hereunder shall be limited to the lesser of (A) the amount of the settlement
offer that the Indemnified Party declined to accept plus the costs and expenses
of the Indemnified Party prior to the date the Indemnifying Party notifies the
Indemnified Party of the Indemnifying Party’s willingness to settle or
compromise such Third Party Claim and (B) the aggregate Losses of the
Indemnified Party with respect to such claim.

(m)

Any claim on account of a Loss which does not involve a Third Party Claim shall
be asserted by written notice given by the Indemnified Party to the Indemnifying
Party.  The Indemnifying Party shall have a period of 45 days within which to
respond thereto.  If the Indemnifying Party does not respond within such 45-day
period, it shall be deemed to have accepted responsibility to make payment,
subject to the provisions hereof, and shall have no further right to contest the
validity of such claim.  If the Indemnifying Party does respond within such
45-day period and rejects such claim in whole or in part, the Indemnified Party
shall be free to pursue such remedies as may be available to such party by
applicable law.





12871703.3

46




Section 7.7

Arbitration.

(a)

If the amount of a Post Closing Date Payment, or any portion thereof, under
Section 2.3(a) above is disagreed upon between CNC and the GVTC Shareholders
Committee, CNC shall proceed to make the Post Closing Date Payment as attested
under Section 2.3(b) above and the disagreeing parties shall submit to
arbitration the issue of what amount, if any, in addition thereto, shall be
paid, as follows:

(i)

CNC and the GVTC Shareholders Committee each shall engage, at its own cost and
expense, an arbitrator within fifteen (15) days from the date of the Post
Closing Date Payment at issue.  The arbitrators shall agree, no later than
thirty (30) days from the date the second arbitrator has been engaged upon the
amount of Post Closing Date Payment, if any, to be paid by or credited to CNC,
taking into account the principles and objectives set forth in Exhibit C and the
definitions of Net Revenue and Net Revenue Target contained in this Agreement.
 If the two arbitrators cannot agree on a determination, then within five (5)
days the two arbitrators shall select a third arbitrator.  No later than thirty
(30) days from the date the third arbitrator is engaged, he or she shall
determine which of the two positions best satisfies the provisions of this
Agreement and the intent of the parties, taking into account the principles and
objectives set forth in Exhibit C and the definitions of Net Revenue and Net
Revenue Target contained in this Agreement.  The third arbitrator shall have no
right to propose a middle ground between the two or to make any modification of
the proposals of either party.  The third arbitrator’s determination shall be
final and binding on all parties.  The cost and expense of the third arbitrator
shall be shared equally between Purchaser, on one hand, and the GVTC
Shareholders Committee on the other hand. If either party fails to engage an
arbitrator as required hereunder, the arbitrator selected by the other party
shall conduct the arbitration and make the final decision in accordance with
this Section 7.7.

(ii)

The arbitration shall be conducted in Monroe County, New York, at the offices of
a law firm selected by the arbitrator or arbitrators.

(iii)

The arbitration under this Section 7.7 shall be administered by the American
Arbitration Association in accordance with its Commercial Arbitration Rules, and
judgment in the award rendered by the arbitrator may be entered in any court
having jurisdiction thereof.

(iv)

This Section 7.7 shall not apply to any issues arising under this Agreement or
the Transaction Documents except as specifically set forth herein with respect
to the calculation of the amounts of Post Closing Date Payments.

ARTICLE VIII
GVTC SHAREHOLDERS COMMITTEE

Section 8.1

GVTC Shareholders Committee

.  Effective automatically upon the Closing, each GVTC Shareholder hereby
irrevocably authorizes and appoints the GVTC Shareholder Committee, with full
power of substitution and resubstitution, as his, her or its representative and
true and lawful attorney-in-fact and agent to act in his, her or its name, place





12871703.3

47




and stead for purposes of this Agreement and the transactions contemplated
hereby.  Without limiting the generality of the foregoing, the GVTC Shareholders
Committee has full power and authority, on behalf of each GVTC Shareholder and
his, her or its successors and permitted assigns, from and after the Closing, to
(i) interpret the terms and provisions of this Agreement; (ii) receive service
of process in connection with any claims under this Agreement; (iii) agree to,
negotiate, enter into settlements and compromises of, and comply with orders of
courts with respect to such claims, and to take all actions necessary or
appropriate in the sole judgment of the GVTC Shareholders Committee for the
accomplishment of the foregoing, including, without limitation, taking all such
actions as may be necessary under Article VII hereof; (iv) give and receive
notices and communications; and (v) take all actions necessary or appropriate in
the sole judgment of the GVTC Shareholders Committee for and on behalf of each
of the GVTC Shareholders in connection with this Agreement, including the
enforcement of any provision of Section 2.5 for the benefit of members of the
Advisory Committee or any Sub-Committee, or of Section 5.9 for the benefit of
any former director or officer of GVTC.  The GVTC Shareholders Committee shall
act by a majority of its members.  To fund the expenses of the GVTC Shareholders
Committee, including the expenses incurred by its members, per meeting fees paid
to its members, and the expenses of accountants, attorneys and an arbitrator if
the GVTC Shareholders Committee deems necessary or appropriate, the GVTC
Shareholders hereby authorize and direct that [*] be deducted from the Closing
Date Payment due under Section 2.2 hereof and held by the GVTC Shareholders
Committee in an interest-bearing bank deposit to be expended as the GVTC
Shareholders Committee decides or, if not expended, to be paid pro rata to the
GVTC Shareholders as promptly as possible after the later of (i) the date that
the last Post Closing Date Payment has been made by CNC to the GVTC Shareholders
in full or (ii) in the event that the amount of the last Post Closing Date
Payment is being disputed pursuant to Section 2.3(b) hereof, the date that such
dispute is resolved pursuant to Section 7.7 hereof.  Each GVTC Shareholders
Committee Member shall be paid a fee of $200 for each meeting of the GVTC
Shareholders Committee attended.

Section 8.2

GVTC Shareholders Committee Members

.  The membership of the GVTC Shareholders Committee shall initially be
comprised of the GVTC Shareholders Committee Members.  The Chairman of the GVTC
Shareholders Committee shall be designated by mutual agreement of [*].

Section 8.3

Successors

.  In the event that a GVTC Shareholders Committee Member, or any successor
hereafter appointed, resigns or is removed from the GVTC Shareholders Committee,
his or her successor shall be any of the other GVTC Shareholders appointed by
the remaining members of the GVTC Shareholders Committee, or where the GVTC
Shareholders Committee fails to appoint a successor after a vacancy has been
created, elected by the vote or written consent of a majority in interest of the
former GVTC Shareholders, provided, however, that any such successor is not an
Affiliate of, or an officer or committee member of, any financial institution
other than CNC and its Affiliates.  Notwithstanding the foregoing, if [*]
resigns or is otherwise unable to serve as a member of the GVTC Shareholders
Committee, his successor shall be appointed with the mutual agreement of [*].

Section 8.4

Liability

.  Neither the GVTC Shareholders Committee nor any GVTC Shareholders Committee
Member will be liable to the GVTC Shareholders for any action taken, suffered or
omitted by the GVTC Shareholders Committee in good faith and reasonably believed





12871703.3

48




by the GVTC Shareholders Committee to be authorized or within the discretion of
the rights or powers conferred upon the GVTC Shareholders Committee by this
Agreement, except to the extent of the GVTC Shareholders Committee’s own gross
negligence, recklessness or willful misconduct and the entry into this Agreement
will constitute the agreement of the GVTC Shareholders (and such shareholders’
successors, assigns, heirs, legal representatives, affiliates or spouses) to
jointly and severally indemnify, defend and hold the GVTC Shareholders Committee
and each GVTC Shareholders Committee Member harmless as to any and all losses
related thereto.  The GVTC Shareholders Committee may consult with competent and
responsible legal counsel selected by it, and neither the GVTC Shareholders
Committee nor any GVTC Shareholders Committee Member will be liable for any
action taken or omitted by him or her or it in good faith in accordance with the
advice of such counsel.  The GVTC Shareholders Committee and each GVTC
Shareholders Committee Member shall be reimbursed by the GVTC Shareholders for
any counsel fees and other out-of-pocket expenses incurred by the GVTC
Shareholders Committee or any of the GVTC Shareholders Committee Members in
connection with the activities of the GVTC Shareholders Committee in connection
with this Agreement in excess of the amount deducted from the Closing Date
Payment under Section 8.1 hereof.  In no event will the Purchaser be responsible
for any such fees or expenses or for becoming involved in any way in any
disagreements among the GVTC Shareholders Committee Members and the GVTC
Shareholders.

Section 8.5

Reliance

.  CNC is entitled to rely on the authorization and designation of the GVTC
Shareholders Committee as the representative and true and lawful
attorney-in-fact and agent of the GVTC Shareholders pursuant to Section 8.1
above and CNC is entitled to deal exclusively with the GVTC Shareholders
Committee on all matters relating to this Agreement and agrees to deal with the
GVTC Shareholders Committee on an exclusive basis.  A decision, act, consent or
instruction of the GVTC Shareholders Committee constitutes a decision of the
GVTC Shareholders.  Such decision, act, consent or instruction is final, binding
and conclusive upon each GVTC Shareholder.  CNC may rely upon any such decision,
act, consent or instruction of the GVTC Shareholders Committee.  Notices or
communications to or from the GVTC Shareholders Committee will constitute notice
to or from each GVTC Shareholder, as applicable.

Section 8.6

Third Party Beneficiary

.  CNC and GVTC agree that the GVTC Shareholders Committee is an intended third
party beneficiary of this Agreement, that the rights, privileges or remedies
arising under this Agreement run to the benefit of the GVTC Shareholders
Committee and that the GVTC Shareholders Committee can enforce the terms and
conditions of this Agreement against CNC and its sucessors and assigns.  The
GVTC Shareholders Committee’s rights under this Section 8.6 shall be
irrevocable.

ARTICLE IX
MISCELLANEOUS

Section 9.1

Entire Agreement.

This Agreement shall become effective when executed by CNC, GVTC and by all of
the GVTC Shareholders.  This Agreement and the Transaction Documents contain the
entire agreement between the parties with respect to the transactions
contemplated hereunder and





12871703.3

49




supersede all prior arrangements or understandings with respect thereto, written
or oral, other than documents referred to herein. The terms and conditions of
this Agreement shall inure to the benefit of and be binding upon the parties
hereto and thereto and their respective successors and permitted assigns. Except
as specifically set forth herein, nothing in this Agreement, expressed or
implied, is intended to confer upon any party, other than the parties hereto and
thereto, and their respective successors, and permitted assigns, any rights,
remedies, obligations or liabilities.

Section 9.2

No Assignment.

No party hereto may assign any of its rights or obligations under this Agreement
to any other Person without the consent of the other party.

Section 9.3

Alternative Structure.

The parties acknowledge that it is the intention of CNC to acquire 100% of the
outstanding GVTC Common Stock by virtue of the Acquisition, following which CNC
intends to merge GVTC with and into a wholly owned, nationally chartered trust
company or other subsidiary of CNC (together with any other
successor-in-interest to GVTC, the “Successor Entity”), which would be
headquartered in the State of Florida and have operations in the State of
Florida and the State of New York.  In the event that one or more GVTC
Shareholders determines not to sell his, her or its shares of GVTC Common Stock
to CNC pursuant to the terms of this Agreement (other than as a result of a
breach of this Agreement by CNC or a failure of a condition to the GVTC
Shareholders’ obligation to close the transaction) but a majority in interest of
the GVTC Shareholders continue to desire to sell their shares of GVTC Common
Stock to CNC, GVTC and CNC shall work in good faith, including without
limitation terminating this Agreement and executing a new Agreement, to convert
the transaction contemplated by this Agreement from an acquisition of stock from
the GVTC Shareholders by CNC to a merger of GVTC with and into the Successor
Entity, provided, that (i) the net, after-tax consideration to be paid to the
holders of the GVTC Common Stock is not thereby changed in kind or reduced in
amount as a result of such modification and (ii) such modification will not
materially delay or jeopardize the consummation of the transactions contemplated
by the Agreement.

Section 9.4

Schedules; Disclosure of Information.

Any information Previously Disclosed by one party to the other for any purpose
hereunder, or set forth in any Disclosure Schedule, shall be deemed to be
disclosed for all purposes hereunder provided that the relevance of the
disclosed information to the representations or warranties in question is
reasonably apparent.  The inclusion of any matter in a letter or in the
Disclosure Schedules shall not be deemed an admission or otherwise to imply that
any such matter is material for purposes of this Agreement.  GVTC shall have the
right to update the contents of any Disclosure Schedule on or prior to the
Closing Date.

Section 9.5

Notices.

All notices or other communications which are required or permitted hereunder
shall be in writing and sufficient if delivered personally or sent by facsimile
transmission or overnight express or by registered or certified mail, postage
prepaid, addressed as follows:





12871703.3

50








If to GVTC:

 

Genesee Valley Trust Company

1221 Pittsford Victor Road

Pittsford, NY 14534

Telecopy: (585) 586-5341

Attention:  President and Chief Executive Officer

 

With a required copy (which shall not constitute notice hereunder) to:

 

Harter Secrest & Emery LLP

1600 Bausch & Lomb Place

Rochester, NY  14604-2711

Telecopy: (585) 232-2152

Attention: Craig S. Wittlin, Esq.

 

If to the GVTC Shareholder Committee, to the Chairman of such committee
designated pursuant to Section 8.2, at his business address.

With a required copy (which shall not constitute notice hereunder) to:

 

Harter Secrest & Emery LLP

1600 Bausch & Lomb Place

Rochester, NY  14604-2711

Telecopy: (585) 232-2152

Attention: Craig S. Wittlin, Esq.

 

If to the GVTC Shareholders:

 

To the addresses set forth on Exhibit A.

 

With a required copy (which shall not constitute notice hereunder) to:

 

Harter Secrest & Emery LLP

1600 Bausch & Lomb Place

Rochester, NY  14604-2711

Telecopy: (585) 232-2152

Attention: Craig S. Wittlin, Esq.

And an additional copy (which shall not constitute notice hereunder) to counsel
to [*], as follows:

Boylan, Brown, Code, Vigdor and Wilson

2400 Chase Square

Rochester, New York 14604

Telecopy (585) 232-3528

Attention:  Justin Vigdor, Esq.





12871703.3

51








 

If to CNC:

 

Canandaigua National Corporation

72 South Main Street

Canandaigua, NY 14424

Telecopy: (585) 394-4001

Attention: Steven H. Swartout, Executive

Vice President and General Counsel

 

With a required copy (which shall not constitute notice hereunder) to:

 

Underberg & Kessler LLP

300 Bausch & Lomb Place

Rochester, NY 14604

Telecopy: (585) 258-2821

Attention: Stephen H. Waite, Esq.

 

 

Section 9.6

Captions.

The captions contained in this Agreement are for reference purposes only and are
not part of this Agreement.

Section 9.7

GVTC Shareholders Agreement.

By executing this Agreement, and solely in connection with the Acquisition, GVTC
and  each of the GVTC Shareholders each (i) without limiting the provisions of
Section 9.5 of GVTC Shareholders Agreement, hereby waive any restrictions or
limitations on transfer of the GVTC Common Stock, and any rights to purchase any
GVTC Common Stock, arising pursuant to the GVTC Shareholders Agreement, and (ii)
agree that the GVTC Shareholders Agreement will be terminated automatically and
without further action upon the Closing, pursuant to Section 9.2 of the GVTC
Shareholders Agreement.

Section 9.8

Counterparts.

This Agreement may be executed in any number of counterparts, and each such
counterpart shall be deemed to be an original instrument, but all such
counterparts together shall constitute but one agreement.

Section 9.9

Governing Law.

This Agreement shall be governed by and construed in accordance with the laws of
the State of New York applicable to agreements made and entirely to be performed
within such jurisdiction, except to the extent federal law may be applicable.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK.]





12871703.3

52




IN WITNESS WHEREOF, the parties hereto, intending to be legally bound hereby,
have caused this Agreement to be executed by their duly authorized officers, all
as of the day and year first above written.

CANANDAIGUA NATIONAL CORPORATION

 

 

By:

/s/ George W. Hamlin, IV

Name:  George W. Hamlin, IV

Title:  President and Chief Executive Officer

Date:

8/24/07

 

GENESEE VALLEY TRUST COMPANY

 

 

By:

/s/ James V. D’Amico

Name:  James D’Amico

Title:  President and Chief Executive Officer

Date:

8/27/07




GVTC Shareholders:

[*]

 

 








12871703.3

53




Disclosure Schedules**

Schedule 3.2

Capitalization

Schedule 3.3

Assets; Liabilities; Trust Accounts

Schedule 3.3(c)

[*] Accounts

Schedule 3.5(a)

Trust Agreements

Schedule 3.6

Consents and Approvals

Schedule 3.10(a)

Trust Account Administration

Schedule 3.10(b)

Trust Accounts

Schedule 3.14

Fees

Schedule 3.15(c)

Material Liabilities

Schedule 3.16(a)

Employee Benefit Plans

Schedule 3.16(i)

Post-Employment Welfare Benefits

Schedule 3.16(m)

Employee Benefits in Connection with an Acquisition

Schedule 3.16(n)

Wage and Hour Claims

Schedule 3.17

Material Contracts

Schedule 3.18

Insurance

Schedule 3.21

Interested Party Transactions

Schedule 3.23

Internal Controls

Exhibits**

A

GVTC Shareholders and Stock Options

B

Calculation of Net Revenue

C

Determination of Acquisition Consideration

D

James V. D’Amico Employment Agreement

E

Other Employment Agreements

F

Allocation





12871703.3

54


